Case 2:20-cv-02615-TLP-atc Document 17 Filed 11/05/20 Page 1 of 63                      PageID 1199




                           IN THE UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TENNESSEE

                                                       )
 PROTECT OUR AQUIFER,                                  )
 ALABAMA CENTER FOR SUSTAINABLE                        )
 ENERGY (dba ENERGY ALABAMA), and                      )
 APPALACHIAN VOICES,                                   )
                                                       )
                                Plaintiffs,            )       Case No. 2:20-cv-02615-TLP-atc
                                                       )
                v.                                     )
                                                       )
 TENNESSEE VALLEY AUTHORITY,                           )
                                                       )
                                Defendant.             )


                                    AMENDED COMPLAINT



         Plaintiffs Protect Our Aquifer, Energy Alabama, and Appalachian Voices (“Conservation

 Groups”) respectfully allege as follows:

                                   NATURE OF THE ACTION

        1.      This litigation arises from a fundamental and unlawful change in the relationship

 between the Tennessee Valley Authority (“TVA”) and its electric distribution customers. In

 August of 2019, TVA began pressuring local distributors into signing a so-called “long-term

 agreement” that is dramatically different from TVA’s prior power supply contracts. The “long-

 term agreement” automatically extends itself each year so that the contract never erodes or

 expires with the passage of time. In addition, if a local distributor wants to terminate a contract,

 the contract requires the distributor to provide TVA with twenty (20) years’ advance written

 notice of termination. In such event, the contract subjects the local distributor to severe penalties

 during the twenty-year termination period.


                                                  1
Case 2:20-cv-02615-TLP-atc Document 17 Filed 11/05/20 Page 2 of 63                   PageID 1200




        2.      The practical effect of TVA’s so-called “long-term agreement” is that the contract,

 once signed, will last forever. TVA’s Never-ending Contract1 also places restrictive caps of three

 to five percent on the amount of power that local distributors can produce and procure locally

 from clean energy sources such as solar. In addition, TVA’s Never-ending Contract is exclusive,

 meaning that local distributors are forbidden from selling or supplying power outside the

 confines of the contract.

        3.      TVA relies heavily on fossil fuels, such as coal and natural gas, in order to

 generate electrical power. TVA adopted and implemented its anticompetitive perpetual contracts

 in an effort to shield itself forever from market forces, including beneficial market forces that

 increasingly favor clean energy generated from renewable sources like solar. TVA’s public filings

 reveal that it is increasingly concerned about competing with solar and other distributed energy

 resources as the price of solar energy continues to fall and as energy consumers increasingly

 demand cleaner energy alternatives. Accordingly, TVA implemented its Never-ending Contract

 program as a means of permanently restricting the ability of local distributors to procure cheaper

 and cleaner power locally or from outside the TVA system. In fact, because they will never

 expire, the Never-ending Contracts will forever prevent local distributors from negotiating with

 TVA in the future in order to obtain cheaper, cleaner electricity.

        4.      In August of 2019, TVA’s Board of Directors expressly conditioned its approval of

 the Never-ending Contract program “upon satisfactory completion of any required environmental

 reviews.” (Minutes of Meeting of TVA Board of Directors – August 22, 2019, pg. 29). In spite of

 that clear directive, TVA management implemented the Never-ending Contract program without



 1
  The term “Never-ending Contract” refers to the instrument that TVA entitled “Long-Term
 Agreement” as approved by the TVA Board of Directors on August 22, 2019, a true and correct
 copy of which is attached hereto as Exhibit A.
                                                2
Case 2:20-cv-02615-TLP-atc Document 17 Filed 11/05/20 Page 3 of 63                      PageID 1201




 conducting any environmental analysis and evaluation as required by the National

 Environmental Policy Act, 42 U.S.C. § 4321 et seq. (“NEPA”).

        5.      TVA’s complete failure to comply with NEPA deprived Conservation Groups,

 local distributors, and other interested stakeholders of vital information regarding alternatives to

 the Never-ending Contract and its potential impacts on the environment. NEPA has “twin aims”:

 first, it obligates federal entities to consider every significant aspect of the environmental impact

 of a proposed action; second, it ensures that a federal entity will inform the public that it has

 indeed considered environmental concerns in its decision-making process, providing a

 springboard for public comment on the agency’s decision. Dep’t of Transp. v. Pub. Citizen, 541

 U.S. 752, 768 (2004); Baltimore Gas & Elec. Co. v. Natural Res. Def. Council, 462 U.S. 87, 97

 (1983). TVA’s complete failure to comply with NEPA prevented Conservation Groups, local

 distributors, and other interested stakeholders from providing input on TVA’s monumental

 program change before TVA implemented the change.

        6.      TVA’s decision to brazenly disregard the environmental evaluation and public

 comment requirements of the National Environmental Policy Act renders the Never-ending

 Contracts unlawful, void, and subject to being vacated by this Court.

        7.      The Never-ending Contracts also violate the provisions of the Tennessee Valley

 Authority Act of 1933. That statute prohibits the use of perpetual agreements by specifically

 providing that contracts for the sale of electric power to distributors must be “for a term not

 exceeding twenty years.” 16 U.S.C. § 831i (emphasis added).

        8.      Conservation Groups seek a judicial declaration that TVA’s adoption and

 implementation of the Never-ending Contracts violates NEPA, exceeds TVA’s statutory

 authority, and is arbitrary, capricious, an abuse of discretion, and otherwise not in accordance


                                                  3
Case 2:20-cv-02615-TLP-atc Document 17 Filed 11/05/20 Page 4 of 63                     PageID 1202




 with law or procedure required by law. 5 U.S.C. § 706. In addition, Conservation Groups request

 that the Court vacate the Never-ending Contracts and enjoin their future use, or in the alternative,

 reform the subject contracts so that they comply with the law.


                             FEDERAL QUESTION JURISDICTION

            9.    This action is brought under the judicial review provisions of the Administrative

 Procedure Act, 5 U.S.C. §§ 701–706 (“APA”). TVA’s adoption and implementation of its Never-

 ending Contract program, without complying with the National Environmental Policy Act,

 42 U.S.C. § 4321 et seq., and in violation of the TVA Act, 16 U.S.C. § 831 et seq., is a “final

 agency action for which there is no other adequate remedy.” 5 U.S.C. § 704.

            10.   This Court is authorized to issue a declaratory judgment and further relief

 pursuant to the APA, 5 U.S.C. § 706, and Declaratory Judgment Act, 28 U.S.C. §§ 2201–2202.

 An actual controversy within the meaning of the Declaratory Judgment Act exists between the

 parties.

            11.   This Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1331 (federal

 question jurisdiction).


                                               VENUE

            12.   This Court is a proper venue for these proceedings pursuant to 28 U.S.C.

 § 1391(e)(1), which provides for venue over proceedings against federal agencies. Defendant

 TVA is a corporate agency and instrumentality of the United States. A substantial part of the

 events giving rise to Conservation Groups’ claims occurred in this District because the entirety of

 the Western District of Tennessee is within TVA’s service area.

            13.   A substantial part of TVA’s power generation and transmission occurs within the

 Western District of Tennessee. TVA supplies energy to twenty-two (22) local distributors in West
                                               4
Case 2:20-cv-02615-TLP-atc Document 17 Filed 11/05/20 Page 5 of 63                   PageID 1203




 Tennessee. TVA has negotiated, executed, and performed Never-ending Contracts with

 approximately seventeen (17) local distributors in West Tennessee. In addition, TVA’s largest

 customer Memphis Light Gas & Water (“MLGW”), located in the Western District of Tennessee,

 represents approximately nine percent of TVA’s total revenue. MLGW is publicly considering

 whether to leave the TVA system rather than sign a Never-ending Contract. TVA also generates

 and transmits power from approximately eight (8) generation facilities in West Tennessee to

 perform its Never-ending Contracts in West Tennessee and throughout its service area. Plaintiff

 Protect Our Aquifer is also headquartered within this District.


                                           ABOUT TVA

        14.     Defendant TVA is a corporate agency and instrumentality of the United States

 created by and existing pursuant to the Tennessee Valley Authority Act of 1933. See 16 U.S.C. §

 831 et seq. (“TVA Act”). The TVA Act provides that TVA “[m]ay sue or be sued in its corporate

 name.” 16 U.S.C. § 831c(b).

        15.     TVA operates the nation’s largest public power system. It supplies power in most

 of Tennessee, northern Alabama, northeastern Mississippi, southwestern Kentucky, and in

 portions of northern Georgia, western North Carolina, and southwestern Virginia.

        16.     TVA’s Power Service Area comprises 202 counties and approximately fifty-nine

 million acres. TVA provides power to a population of nearly 10 million people, and TVA’s total

 annual revenues exceed $10 billion.

        17.     TVA generates and sells wholesale electric power to 153 local distributors that, in

 turn, distribute electricity to residential, commercial, and industrial customers within their

 service areas. Those non-profit distributors include publicly-owned municipal power systems

 and member-owned rural electric cooperatives.

                                                  5
Case 2:20-cv-02615-TLP-atc Document 17 Filed 11/05/20 Page 6 of 63                      PageID 1204




        18.      TVA receives no federal funding, deriving virtually all of its revenues from

 electricity sales.

        19.      TVA relies heavily on burning fossil fuels in order to generate power.

        20.      As of October 2018, TVA operated twenty-six (26) active coal-fired generating

 units at six plant sites. (TVA 2019 Integrated Resource Plan, Volume II, § 2.3.1).

        21.      During fiscal year 2018, TVA contracted to purchase 14.9 million tons of coal for

 burning in its coal-fired power plants. Id.

        22.      In addition to burning coal, TVA burns other fossil fuels, particularly natural gas

 and some diesel.

        23.      TVA has eighty-seven (87) gas-fueled simple-cycle combustion turbine units at

 nine sites as well as twenty-one (21) combined-cycle natural gas fueled units at eight sites. (TVA

 2019 Integrated Resource Plan, Volume II, § 2.3.3).

        24.      In addition to burning fossil fuels like coal and natural gas, TVA generates power

 through the use of nuclear power plants, hydroelectric dams, and a very limited amount of wind

 and solar technology.

        25.      Coal and gas combined account for approximately 45 percent of TVA’s power

 generation, while generation from wind and solar account for only three percent.

        26.      For fiscal year 2019, TVA depicted its energy generation as follows:




                                                  6
Case 2:20-cv-02615-TLP-atc Document 17 Filed 11/05/20 Page 7 of 63                     PageID 1205




                                   Wind & Solar            TVA EE
                                       3%                   2%



                                            Hydro
                                             11%
                                                           Nuclear
                                                            39%
                                            Gas
                                            26%
                                                    Coal
                                                    19%




 (TVA Power Supply Flexibility Proposal, Final Environmental Assessment, Figure 3-1).

       27.        TVA’s power operations significantly impact the environment in the Tennessee

 Valley.

       28.        Relying mostly on nuclear, coal, and gas plants, TVA’s generation system

 significantly impacts air quality, water resources, and wildlife, while emitting greenhouse gases

 that contribute substantially to climate change.

       29.        According to TVA, greenhouse gas emissions are “widely considered to be a

 major source of climate change.” (TVA 2019 Integrated Resource Plan, Volume II, Final EIS,

 June 2019, Section 4.3).

       30.        TVA recently described “Greenhouse Gas Emissions” as follows:

           The sun is the primary source of energy for the Earth’s climate. About 30 percent
           of the sun’s energy that reaches Earth is reflected back to space by clouds, gases
           and small particles in the atmosphere. The remainder is absorbed by the
           atmosphere and the surface. Earth’s temperature depends on the balance between
           the energy entering and leaving the planet’s system. When energy is absorbed by
           the Earth’s system, global temperatures increase.

                                                    ...

           Similar to the glass in a greenhouse, certain gases, primarily CO2, nitrous oxide
           (N2O), methane (CH4), hydroflurocarbons (HFCs), perflourocarbons (PFCs) and
           sulfur hexafluoride (SF6), absorb heat that is radiated from the surface of the
           Earth. Increases in the atmospheric concentrations of these gases cause the Earth
                                                   7
Case 2:20-cv-02615-TLP-atc Document 17 Filed 11/05/20 Page 8 of 63                  PageID 1206




       to warm by trapping more heat. The common term for this phenomenon is the
       “greenhouse effect,” and these gases are typically referred to as GHGs.
       Atmospheric levels of CO2 are currently increasing at a rate of 0.5 percent per
       year and between 1900 and 2017 increased from less than 300 parts per million
       (ppm) to 405 ppm (NOAA 2018), higher than the Earth has experienced in over a
       million years (Walsh et al. 2014b).

                                              ...

       The primary GHG emitted by electric utilities is CO2 produced by the combustion
       of fossil fuels. CO2 is also produced by the combustion of biomass fuels, although
       these fuels when derived from plant (i.e., vegetation) sources are often considered
       to be carbonneutral since the subsequent plant regrowth sequesters carbon. Small
       amounts of SF6, which has a very high global warming potential relative to other
       GHGs (Global Warming Potential for SF6 = 22,800 times CO2 on a pound-for-
       pound basis, per 40 CFR 98), are released due to its use in high-voltage circuit
       breakers, switchgears, and other electrical equipment. CH4, which has a global
       warming potential of 25 times that of CO2 (per 40 CFR 98), is emitted during coal
       mining and from natural gas wells and delivery systems.

       Nationwide anthropogenic emissions of GHGs are estimated by USEPA annually,
       for each of several sectors of the economy. The 2016 estimates by sector are
       shown in the chart in Figure 4-12 and represent the most recent data available.
       Transportation and electricity generation each represented approximately 28
       percent of nationwide GHG emissions in 2016, with industrial sources,
       commercial and residential buildings, and agriculture each representing
       successively smaller portions of the total.




                                               8
Case 2:20-cv-02615-TLP-atc Document 17 Filed 11/05/20 Page 9 of 63                    PageID 1207




 (TVA 2019 Integrated Resource Plan, Volume II, Final EIS, June 2019, Section 4.3.2).

       31.      TVA’s coal, gas, and diesel burning power plants emit greenhouse gases.

       32.      With more than 16,200 miles of transmission lines and 500 substations, TVA’s

 transmission system affects land use, vegetation, and wildlife in the Tennessee Valley.

       33.      TVA uses billions of gallons of water annually to operate coal and gas-burning

 power plants, as well as TVA’s nuclear facilities.

       34.      TVA’s water use affects the quantity and quality of Tennessee’s aquifers and

 surface water resources.

       35.      TVA sets the wholesale rates for electricity for its vast Power Service Area,

 affecting energy efficiency, distributed energy resources, energy burden, and economic activity

 throughout the region.

       36.      TVA maintains its headquarters in Knoxville, Tennessee, and service of process

 may be made on TVA through its Chief Executive Officer, Jeffrey J. Lyash, 400 West Summit

 Hill Drive, Knoxville, Tennessee, 37902.


                      ADMINISTRATIVE PROCEDURE ACT (“APA”)

       37.      The Administrative Procedure Act, 5 U.S.C. §§ 701–706, provides that “[a]

 person suffering legal wrong because of agency action, or adversely affected or aggrieved by

 agency action within the meaning of a relevant statute, is entitled to judicial review thereof.”

 5 U.S.C. § 702.

       38.      The APA provides that “[t]o the extent necessary to decision and when presented,

 the reviewing court shall decide all relevant questions of law, interpret constitutional and

 statutory provisions, and determine the meaning or applicability of the terms of an agency

 action.” 5 U.S.C. § 706. In addition, the APA provides that a court shall “set aside agency action,

                                                 9
Case 2:20-cv-02615-TLP-atc Document 17 Filed 11/05/20 Page 10 of 63                   PageID 1208




 findings, and conclusions” that are “found to be arbitrary, capricious, an abuse of discretion, or

 otherwise not in accordance with law,” “in excess of statutory jurisdiction, authority, or

 limitations, or short of statutory right,” “without observance of procedure required by law.”

 5 U.S.C. §706(2)(A)(C)&(D).


              THE NATIONAL ENVIRONMENTAL POLICY ACT (“NEPA”)

       39.      The National Environmental Policy Act is our country’s “basic national charter

 for protection of the environment.” 40 C.F.R. § 1500.1(a) (1978).2 Congress enacted NEPA, in

 part, “to promote efforts which will prevent or eliminate damage to the environment and

 biosphere and stimulate the health and welfare of man.” 42 U.S.C. § 4321.

       40.      NEPA requires “all agencies of the Federal Government” to include “a detailed

 statement” on “major Federal actions significantly affecting the quality of the human

 environment.” 42 U.S.C. § 4332(C). That statement, known as an Environmental Impact

 Statement (“EIS”), must describe (1) “the environmental impact of the proposed action,” (2)

 “any adverse environmental effects which cannot be avoided should the proposal be

 implemented,” (3) “alternatives to the proposed action,” (4) “the relationship between local

 short-term uses of man’s environment and the maintenance and enhancement of long-term

 productivity, and” (5) “any irreversible and irretrievable commitments of resources which would

 be involved in the proposed action should it be implemented.” Id.

       41.      Among the factors a federal agency must consider in order to determine whether

 an action may “significantly affect” the environment, and therefore require an EIS, is the




 2
  This action alleges violations of NEPA and the 1978 regulations promulgated by the Council
 on Environmental Quality because those regulations were in effect in August of 2019 when the
 subject agency action occurred.
                                               10
Case 2:20-cv-02615-TLP-atc Document 17 Filed 11/05/20 Page 11 of 63                    PageID 1209




 “intensity” or severity of the action’s impacts. 40 C.F.R. § 1508.27(b) (1978). Among other

 relevant factors, the intensity of the impact must be judged based on:

    (a) “[t]he degree to which the proposed action affects public health or safety”;

    (b) “[u]nique characteristics of the geographic area such as proximity to historic or cultural
        resources, park lands, prime farmlands, wetlands, wild and scenic rivers, or ecologically
        critical areas”;

    (c) “[t]he degree to which the effects on the quality of the human environment are likely to
        be highly controversial”;

    (d) “[t]he degree to which the possible effects on the human environment are highly
        uncertain or involve unique or unknown risks”;

    (e) “[t]he degree to which the action may establish a precedent for future actions with
        significant effects or represents a decision in principle about a future consideration”;

    (f) “[w]hether the action is related to other actions with individually insignificant but
        cumulatively significant impacts”; and

    (g) “[w]hether the action threatens a violation of Federal, State, or local law or requirements
        imposed for the protection of the environment.”

 Id. Just “one of these factors may be sufficient to require preparation of an EIS in appropriate

 circumstances.” Ocean Advocates v. U.S. Army Corps of Eng’rs, 402 F.3d 846, 865 (9th Cir.

 2005). An agency’s belief that a project will produce more environmental benefit than harm does

 not obviate the need to conduct an EIS; “[a] significant effect may exist even if the Federal

 agency believes that on balance the effect will be beneficial.” 40 C.F.R. § 1508.27(b)(1) (1978).

       42.      When it is not readily discernible whether the environmental effects of a proposed

 action will be “significant,” such that the proposal would “[n]ormally require[] an environmental

 impact statement,” federal agencies may first prepare a less rigorous Environmental Assessment

 (EA) in order to establish the project’s impacts and determine whether preparation of an EIS is

 required. 40 C.F.R. §§ 1501.4(a)-(b), 1508.9(a) (1978).




                                                 11
Case 2:20-cv-02615-TLP-atc Document 17 Filed 11/05/20 Page 12 of 63                   PageID 1210




       43.      Under NEPA, “[p]roposals or parts of proposals which are related to each other

 closely enough to be, in effect, a single course of action” must “be evaluated in a single impact

 statement.” 40 C.F.R. § 1502.4(a) (1978).

       44.      In order to achieve Congress’ goal of preventing or eliminating damage to the

 environment, federal agencies must conduct NEPA analysis at the “earliest possible time,” fully

 considering and publicly disclosing the environmental consequences of an agency action and

 exploring alternatives before proceeding with the action. 40 C.F.R. §§ 1501.2, 1502.5 (1978).


                  TENNESSEE VALLEY AUTHORITY ACT (“TVA ACT”)

        45.     Congress created TVA in 1933, and it authorized TVA, inter alia, “[t]o produce,

 distribute, and sell electric power.” 16 U.S.C. § 831d(l). Under the TVA Act, TVA “[m]ay make

 contracts, as herein authorized.” 16 U.S.C. § 831c(d).

        46.     Congress granted TVA limited authority “to sell the surplus power not used in its

 operations.” 16 U.S.C. § 831i. Among the constraints Congress imposed is that TVA may only

 “enter into contracts for [the sale of electric power] for a term not exceeding twenty years.” Id.

 (emphasis added).

        47.     In selling electric power, TVA must “give preference to States, counties,

 municipalities, and cooperative organizations of citizens or farmers, not organized or doing

 business for profit, but primarily for the purpose of supplying electricity to its own citizens or

 members.” Id. (emphasis added). Further, with some exceptions, Congress generally barred TVA

 from entering into “contracts for the sale or delivery of power” beyond the service area TVA had

 established by July 1, 1957. 16 U.S.C. §831n-4(a).

        48.     In 1992, Congress added a “least-cost planning program” to TVA’s mandates,

 requiring TVA to engage in “a planning and selection process for new energy resources which

                                                12
Case 2:20-cv-02615-TLP-atc Document 17 Filed 11/05/20 Page 13 of 63                    PageID 1211




 evaluates the full range of existing and incremental resources (including new power supplies,

 energy conservation and efficiency, and renewable energy resources) in order to provide

 adequate and reliable service to electric customers of the Tennessee Valley Authority at the

 lowest system cost.” 16 U.S.C. § 831m-1(b)(1). TVA must take into account necessary features

 for system operation, including diversity, reliability, dispatchability, and other factors of risk”

 and “treat demand and supply resources on a consistent and integrated basis.” 16 U.S.C. § 831m-

 1(b)(2)(A), (C).

          49.   In 2004, Congress amended the TVA Act to provide that TVA’s “objectives and

 missions” include “being a national leader in technological innovation, low-cost power, and

 environmental stewardship.” 16 U.S.C. § 831a(b)(5).

          50.   Finally, the TVA Board of Directors must “ensure that all activities of the

 Corporation are carried out in compliance with applicable law.” 16 U.S.C. § 831a(g)(1)(H).


                            THE CHANGING ENERGY MARKET

          51.   The energy market is rapidly changing. Solar and wind energy prices continue to

 fall as more companies, local governments, and other consumers demand clean, renewable

 power.

          52.   From 2009 to 2019, costs for wind and solar power declined by 70 percent and 89

 percent respectively, such that wind and solar are outcompeting carbon-based resources in an

 increasing number of markets. (Lazard’s Levelized Cost of Energy Analysis (Version 13)).

          53.   Solar costs are decreasing more rapidly than experts previously projected. In July

 2020, the National Renewable Energy Laboratory (NREL) updated its forecast for solar energy

 costs. Relative to its 2019 projections, NREL’s 2020 study projects utility-scale solar costs to

 decrease at a dramatically faster rate. NREL now projects solar costs in 2030 to be roughly one

                                                 13
Case 2:20-cv-02615-TLP-atc Document 17 Filed 11/05/20 Page 14 of 63                    PageID 1212




 quarter lower than it projected just last year. (NREL, Annual Technology Baseline: The 2020

 Electricity Update, 27 (July 27, 2020)).

         54.    In 2019, corporations bought 65 times more renewable energy than they

 purchased a decade earlier. (BloombergNEF).

         55.    Recently published cost evaluations show that, due to the recent rapid cost decline

 associated with wind and solar energy, the combined fuel, maintenance, and other going-forward

 costs of coal-fired power is now more expensive than the all-in costs of new wind or solar

 projects. (Vibrant Clean Energy, The Coal Cost Crossover: Economic Viability of Existing Coal

 Compared to New Local Wind and Solar Resources (2019)). Those same evaluations show that

 generating electricity at the vast majority of TVA’s coal fired power plants can be achieved more

 cost-effectively by using renewables located within 35 miles of those plants, and within five

 years, renewables would be more than 25 percent more cost-effective. Id. The same study

 showed that many existing coal-fired units in the Tennessee Valley could be replaced today by

 local renewables “at an all-in cost lower than the existing coal plant’s ongoing marginal costs.”

 Id. at 2-3.

         56.    Another recent study found that decarbonizing the U.S. electricity system by 2035

 would create 500,000 jobs every year, save $1.2 trillion in avoided health and environmental

 costs, and lower electricity costs by 13 percent. (Goldman School of Public Policy, University of

 California Berkeley, 2035 Electric Decarbonization Modeling Study).

         57.    Unfortunately, TVA lags behind its peers as far as renewable energy is concerned.

 In 2019, TVA’s generation system featured ninety-nine (99) watts per customer of solar energy

 capacity, placing it ninth out of the thirteen largest utilities in the Southeast. TVA’s ranking is

 projected to fall further in the next five years, as utilities throughout the region have committed


                                                 14
Case 2:20-cv-02615-TLP-atc Document 17 Filed 11/05/20 Page 15 of 63                      PageID 1213




 to increase solar capacity at a faster pace than TVA. (Solar in the Southeast - Southern Alliance

 for Clean Energy Annual Report, (June 23, 2020)). For example, in 2019 the leading utility

 offered 1,755 watts of solar capacity per customer—compared to TVA’s ninety-nine (99) watts

 per customer. That disparity will only grow by 2024, when the leading utility is forecasted to

 provide 2,718 watts per customer, while TVA is projected to provide only 303 watts per

 customer. Id.

        58.      Tennessee, a state served almost entirely by TVA, likewise lags behind its peers

 with regard to solar energy capacity. Among the eight states of the Southeast, Tennessee ranks

 sixth in solar capacity. Whereas top-ranking North Carolina produces 5.94 percent of its

 electricity from solar, Tennessee produces only 0.54 percent from solar. For California, the

 national leader, that figure exceeds twenty percent. (Solar State by State – Solar Energy

 Industries Association). Tennessee is likely to fall further behind, as the state’s solar capacity is

 projected to grow at a slower rate than all but one Southeastern state over the next five years. Id.


        TVA DISCLOSES RISK OF COMPETING WITH RENEWABLE ENERGY

        59.      In its most recent quarterly filing with the United States Securities Exchange

 Commission (Form 10-Q), TVA reported to investors that the energy market is changing as

 consumers demand cleaner, greener energy.

        60.      In its Form 10-Q for the quarterly period ended June 30, 2020, TVA stated:

        As more consumers and businesses are demanding cleaner energy, the utility
        industry is evolving to meet those needs. As TVA also evolves, it will see impacts
        to the way it does business through the pricing of products, transmission of
        energy, and development of new products and services for its customers in
        support of changing customer preferences and its economic development efforts.
        End-use customers are becoming more technologically sophisticated and want
        greater control over their energy usage. Many companies are focusing on
        sustainability and requiring more energy efficiency and renewable energy options.

 (TVA Form 10-Q for quarterly period ended June 30, 2020, 62).
                                             15
Case 2:20-cv-02615-TLP-atc Document 17 Filed 11/05/20 Page 16 of 63                 PageID 1214




        61.    Distributed energy resources (“DER”) are power generation and storage systems

 that are connected to the power distribution system and deliver power to the grid or that are

 “behind the meter” and deliver power directly to an end-user. Examples include solar panels,

 combined heat and power systems, microturbines, and battery storage systems. DER also

 includes energy management, such as energy efficiency and demand response. (TVA 2019

 Integrated Resource Plan, Volume II, § 1.2.2).

        62.    TVA views distributed energy resources as a business risk and competitive threat.

        63.    TVA’s filings with the Securities Exchange Commission expressly acknowledge

 that customer preference for renewables and other DER represents a competitive business risk.

        64.    In its Form 10-K for fiscal year ended September 30, 2018, TVA stated:

        Research and development activities are ongoing to improve existing and
        alternative technologies to produce or store electricity, including large-scale
        energy storage, gas or wind turbines, fuel cells, microturbines, solar cells, and
        distributed energy or storage resources. It is possible that advances in these or
        other alternative technologies could reduce the costs of such production methods
        to a level that will enable these technologies to compete effectively with
        traditional power plants such as TVA’s. These technologies could be more
        appealing to customers and could lead them to bring pressure on TVA to modify
        the power contracts to allow customers to generate some of their own power
        requirements or purchase power from other suppliers. Other customers might also
        cease purchasing power from TVA altogether. To the extent that sales to such
        customers are reduced or eliminated, TVA’s cash flows, results of operations, and
        financial condition could be negatively affected.

 (TVA Form 10-K for fiscal year ended September 30, 2018, pgs. 38-39).

        65.    In its Form 10-K/A (Amendment No. 1) for fiscal year ended September 30,

 2019, TVA stated:

        TVA also faces competition in the form of emerging technologies. Improvements
        in energy efficiency technologies, smart technologies, and energy storage
        technologies may reduce the demand for centrally provided power. The growing
        interest by customers in generating their own power through [distributed energy
        resources] has the potential to lead to a reduction in the load served by TVA as


                                                  16
Case 2:20-cv-02615-TLP-atc Document 17 Filed 11/05/20 Page 17 of 63                    PageID 1215




        well as cause TVA to re-evaluate how it operates the overall grid system to
        continue to provide highly reliable power at affordable rates.

 (TVA Form 10-K/A – Amendment No. 1 for fiscal year ended September 30, 2019).

        66.     TVA acknowledges that competitive pressures from renewable energy resources

 threaten TVA’s business model of selling power from centrally located plants.

        67.     In its Form 10-K/A (Amendment No. 1) for fiscal year ended September 30,

 2019, TVA stated:

        TVA may have difficulty in adapting its business model to changes in the
        utility industry and customer preferences.

        The traditional business model for power production, selling power from centrally
        located plants, is facing pressure from a variety of sources, including the potential
        for self-generation by current or potential customers, new technologies such as
        energy storage, and increased energy efficiency. These pressures may reduce the
        demand for TVA power. If TVA does not or cannot adapt to this pressure by
        adequately changing its business model, TVA’s financial condition and results of
        operations could be negatively affected.

 Id. (emphasis in original).


               LOCAL DISTRIBUTORS OPENLY CONSIDER LEAVING TVA

        68.     TVA’s largest single customer is Memphis Light, Gas & Water, which serves

 more than 420,000 electric consumers and accounts for approximately 9 percent of TVA’s

 operating revenues. TVA’s current power supply contract with MLGW affords MLGW the

 opportunity to terminate its agreement with TVA upon five years’ written notice to TVA.

        69.     In early 2019, MLGW began publicly considering whether to leave TVA and

 procure electric power from other sources.

        70.     Several stakeholders and other interested parties commissioned studies examining

 alternative power sources and the costs and potential savings associated with MLGW’s procuring

 power outside the TVA system. Those studies concluded that MLGW could save hundreds of

                                                 17
Case 2:20-cv-02615-TLP-atc Document 17 Filed 11/05/20 Page 18 of 63                  PageID 1216




 millions of dollars by procuring power from non-TVA sources. Such alternate sources might

 include self-generation of solar power, the purchase of nuclear power, the purchase of power

 through the Midcontinent Independent System Operator (“MISO”), and/or the Southwest Power

 Pool.

         71.   Ultimately, MLGW commissioned Siemens Power Technologies to prepare an

 Integrated Resource Plan to evaluate the power supply options available to MLGW. Siemens

 concluded that MLGW could save $122 million annually if Memphis builds certain local power

 generation facilities and joins MISO, a power network and market place that stretches across

 central North America. Siemens also concluded that MLGW could reduce carbon dioxide

 emissions associated with its power consumption by more than 50 percent and dramatically

 increase generation from solar and wind resources if it chooses to procure power outside the TVA

 system.

         72.   TVA’s response was to offer MLGW the Never-ending Contract, or a

 recommitment to its existing contract, with some additional, non-contractual enticements.

         73.   In August 2020, based on the Siemens study, the MLGW board directed staff to

 pursue a request for proposals for the MLGW power supply.

         74.   Upon information and belief, MLGW has not signed a Never-ending Contract.

         75.   In addition to MLGW, other local distributors have actively considered obtaining

 power from non-TVA sources. One such distributor is Volunteer Energy Cooperative (“VEC”),

 which distributes power to more than 115,900 members in all or part of 17 Tennessee counties.

         76.   In September of 2019, VEC submitted a request for proposal to TVA, requesting a

 bid for partial wholesale electric supply for service of 50 percent or 75 percent of VEC’s load

 beginning on January 1, 2025.


                                                18
Case 2:20-cv-02615-TLP-atc Document 17 Filed 11/05/20 Page 19 of 63                   PageID 1217




        77.      TVA responded to VEC’s request for proposal by letter dated October 3, 2019, a

 true and correct copy of which is attached hereto as Exhibit B.

        78.      TVA declined to submit a proposal to VEC for service of 50 percent or 75 percent

 of VEC’s load as requested. Instead, TVA offered VEC a Never-ending Contract.

        79.      Upon information and belief, VEC has not signed a Never-ending Contract.


   TVA DEVISED THE NEVER-ENDING CONTRACT PROGRAM IN RESPONSE TO
                       COMPETITIVE PRESSURE

        80.      In response to competitive pressures, including from renewable energy resources,

 as well as several distributors’ public consideration of alternative power sources, TVA decided to

 develop and implement a new program designed to preserve its monopolistic stronghold over the

 generation and sale of wholesale electric power in the Tennessee Valley.

        81.      TVA refers to its new program as the “Long-Term Partnership Option for Local

 Power Companies.” The central feature of that program is to offer TVA’s distributors exclusive

 “long-term agreements” that never expire and, for all practical purposes, will never be terminated

 once signed and in effect. These Never-ending Contracts also place perpetual caps of three to

 five percent on the amount of power that local distributors can procure from non-TVA clean

 energy sources such as solar or other distributed energy resources.

        82.      A true and correct copy of TVA’s Long-Term Agreement form is attached hereto

 as Exhibit A.

        83.      TVA prepared the form Long-Term Agreement that is attached as Exhibit A.

        84.      Although the purported initial term of TVA’s proposed “long-term agreement” is

 twenty (20) years, that term extends automatically each year so that the length of the contract

 term never erodes and the contract never expires with the passage of time. Specifically, Section 1

 of the agreement states in pertinent part as follows:
                                                   19
Case 2:20-cv-02615-TLP-atc Document 17 Filed 11/05/20 Page 20 of 63                      PageID 1218




        This contract is effective as of [DATE1], and will continue in effect for an initial
        term of 20 years from [DATE1], provided, however, that beginning on the first
        anniversary of said effective date, and on each subsequent anniversary thereof
        (whether falling during said initial term or any renewal term as provided for
        herein), this contract shall be extended automatically without further action of the
        parties for an additional 1-year renewal term beyond its then-existing time of
        expiration.

        85.     The Never-ending Contract also provides that, if a local distributor wants to

 terminate its agreement with TVA, it must provide TVA with twenty (20) years’ advance written

 notice of termination. In such event, TVA will have no obligation to make or complete any

 additions to or changes in any transformers or transmission lines that service the terminating

 local distributor during the twenty-year termination period. Specifically, the agreement provides:

        Notwithstanding any other provision of this section, [Cooperative/Municipality]
        may terminate this contract at any time upon not less than 20 years' prior written
        notice, and TVA may terminate this contract upon not less than 20 years’ prior
        written notice. If [Cooperative/Municipality] delivers a notice of termination to
        TVA, as stated above, then from and after its date of receipt of such notice, TVA
        will have no obligation to make or complete any additions to or changes in any
        transformation or transmission facilities for service to [Cooperative/Municipality],
        unless (by means of a fully-executed amendment to this contract)
        [Cooperative/Municipality] agrees to reimburse TVA for its non-recoverable costs
        in connection with the making or completion of such additions or changes.

        86.     The practical effect of the automatically renewing and non-expiring contract term,

 coupled with TVA’s onerous and punitive termination clause, is that the so-called long-term

 agreements, once signed, will last forever.

        87.     TVA enjoys complete monopoly power throughout its service area, and it is fully

 aware that the inability of a local distributor to foresee the future over a span of two decades will

 always prevent a local distributor from providing a twenty-year notice of termination of a Never-

 ending Contract. No reasonable governing body of a municipal distributor or electric cooperative

 could ever decide to provide TVA with a twenty-year notice of termination and thus suffer the

 associated penalties during the twenty-year termination period.

                                                  20
Case 2:20-cv-02615-TLP-atc Document 17 Filed 11/05/20 Page 21 of 63                     PageID 1219




          88.    The anticompetitive Never-ending Contracts are also exclusive. Under Sections

 3(b)(2) & (e) of the contracts, local distributors are forbidden from selling or supplying power

 that is not provided by TVA. If a local distributor supplies customers with power not supplied by

 TVA, such action constitutes a default under the agreement, thereby giving TVA the contractual

 right to recover for TVA’s “losses of revenue and load served” plus attorneys’ and administrative

 costs.

          89.    Under the guise of providing “enhanced flexibility” to the local distributors, TVA

 places a cap of three to five percent on the amount of power that local distributors can procure

 locally from clean energy sources such as solar or other distributed energy resources.

 Specifically, the Never-ending Contract provides:

          TVA commits to collaborating with Distributor (and other distributors of TVA
          power who have executed a similar long-term agreement) to develop and provide
          enhanced power supply flexibility, with mutually agreed-upon pricing structures,
          for 3-5% of Distributor’s energy, by no later than December 31, 2021.

          90.    In order to pressure and entice local distributors into signing Never-ending

 Contracts, TVA adopted a carrot-and-stick approach. TVA offers the contracts to local

 distributors on a ‘take it or leave it’ basis. The contracts provide a 3.1% Wholesale Credit against

 energy charges paid to TVA by local distributors that sign the agreements. TVA does not provide

 a corresponding Wholesale Credit to local distributors who decline to sign the perpetual

 agreements.

          91.    TVA also offers to “establish a process of engagement with Distributor for

 strategic resource and financial planning decisions,” which will not be available to non-

 participating distributors.

          92.    Thus, TVA has established a new contract regime in which some local distributors

 enjoy favored status while others are treated like second-class citizens.
                                                  21
Case 2:20-cv-02615-TLP-atc Document 17 Filed 11/05/20 Page 22 of 63                  PageID 1220




        93.     Those local distributors that do not sign Never-ending Contracts, and therefore do

 not receive the Wholesale Credit, suffer a competitive disadvantage as compared to their signing

 neighbors. Non-signing distributors are required to pay more for the electric power purchased

 from the TVA, thereby making it more difficult to attract power-consuming industries and jobs

 into their communities.

        94.     Under the express terms of the Never-ending Contract, non-signing distributors

 will also lack the same access to TVA enjoyed by participating distributors.


  TVA ADOPTS AND IMPLEMENTS THE NEVER-ENDING CONTRACT PROGRAM
           WITHOUT PERFORMING ENVIRONMENTAL REVIEW

        95.     On July 31, 2019, TVA’s CEO and CFO prepared a memorandum to TVA’s

 Board of Directors recommending that the Board authorize TVA’s use of the so-called “long-

 term agreements.” (TVA Board Exhibit 8-22-19J-July 31, 2019).

        96.     A true and correct copy of the memorandum provided to TVA’s Board of

 Directors regarding the “long-term agreements” is attached as Exhibit C.

        97.     TVA prepared the memorandum that is attached as Exhibit C.

        98.     At that time, the weighted average length of the termination notice required under

 TVA’s then-existing wholesale power contracts with local distributors was less than seven years.

 Id.

        99.     In advising the Board to adopt the Never-ending Contract program, TVA

 management rejected the alternative of retaining existing contract termination provisions,

 reasoning that “TVA’s long-term planning decisions would continue to be subject to significant

 risk as the time needed to generate revenue needed to satisfy TVA’s long-term financial

 commitments would exceed greatly the weighted average length of the current termination notice

 period.” Id.
                                                 22
Case 2:20-cv-02615-TLP-atc Document 17 Filed 11/05/20 Page 23 of 63                      PageID 1221




        100.    In other words, TVA management was concerned that, if it retained its then-

 current contract provisions, within the foreseeable future it faced a “significant risk” that some or

 all of its distributors would notify TVA of their intent to terminate their power supply contracts,

 resulting in lower demand for power on the TVA system and less revenue for TVA.

        101.    TVA derives virtually all of its revenues from electricity sales. Approximately 93

 percent of TVA's revenue is from sales of electricity to its distributors. (TVA Form 10-Q–for the

 quarterly period ended December 31, 2019).

        102.    By August 2019, TVA was aware that its largest distributor, MLGW, was

 considering notifying TVA of its intent to terminate its power supply contract.

        103.    The length of term, including notice of termination provisions, in TVA’s power

 supply contracts with its distributors have a direct effect on TVA’s revenues, power system, and

 long-term power supply planning.

        104.    The TVA Board of Directors considered TVA management’s recommendation at

 its August 22, 2019 Board Meeting. The TVA Board approved TVA’s use of the so-called long-

 term agreements “contingent upon satisfactory completion of any required environmental

 reviews.” (Minutes of Meeting of TVA Board of Directors – August 22, 2019, pg. 29).

        105.    A true and correct copy of the minutes of the TVA Board of Directors’ August 22,

 2019 meeting is attached hereto as Exhibit D.

        106.    Rather than follow the Board’s directive to undertake “required environmental

 reviews,” TVA management rushed to implement Never-ending Contract across the TVA region

 while disregarding completely the statutory mandates of NEPA. For example, TVA offered a

 Never-ending Contract to its second largest customer, Nashville Electric Service (“NES”),

 shortly after the TVA Board’s conditional approval, and NES adopted the contract six days later.


                                                  23
Case 2:20-cv-02615-TLP-atc Document 17 Filed 11/05/20 Page 24 of 63                   PageID 1222




            107.   TVA completely dismissed the legal requirements of NEPA, thereby avoiding the

 disclosure, analysis, public participation, and public comment procedures mandated by the

 statute.

            108.   Instead, TVA rushed forward to sign and implement as many Never-ending

 Contracts across the Tennessee Valley as quickly as possible. In fact, as of September 30, 2019,

 131 of the 153 local distributors across the TVA region had adopted Never-ending Contracts. As

 of April 3, 2020, 138 of TVA’s local distributers had adopted Never-ending Contracts.

            109.   TVA has no NEPA documentation relating to the adoption and implementation of

 the Long-term Contract program because TVA determined that the action was not subject to

 NEPA review. (Letter from Denise Smith, TVA, to Amanda Garcia, SELC (April 24, 2020)).

            110.   A true and correct copy of the letter from Denise Smith of TVA to Amanda Garcia

 of the Southern Environmental Law Center dated April 24, 2020 is attached hereto as Exhibit E.


    DISTRIBUTORS UPSET BY TVA’s HEAVY HANDED AND ANTICOMPETITIVE
                                TACTICS

            111.   On October 28, 2019, representatives of several TVA distributors (“Holdout

 Distributors”) met in Murfreesboro, Tennessee for the purpose of discussing a strategy for

 contending with TVA’s Never-ending Contract program.                Those Holdout Distributors

 represented approximately 30-35% of TVA’s energy load. Approximately thirty representatives

 attended, including legal counsel.

            112.   A true and correct copy of a summary of that meeting, entitled “Summary of

 October 28, 2019 Meeting of Holdout Distributors,” is attached as Exhibit F.

            113.   The Holdout Distributors were not happy about TVA’s anticompetitive and

 overbearing tactics. According to the meeting notes:

            Many distributors feel the Long-Term Partnership Agreement is heavy-handed
                                                24
Case 2:20-cv-02615-TLP-atc Document 17 Filed 11/05/20 Page 25 of 63                   PageID 1223




        and over reaching in terms of fairness.

        114.    The Holdout Distributors were understandably upset by the perpetual constraints

 contained in TVA’s Never-ending Contract proposal. According to the meeting notes:

        Almost without exception, distributors felt the 20-year rolling evergreen clause in
        the Long-Term Agreement was unacceptable. Objections to the rolling evergreen
        included an inability to have any input on rates or actions by TVA under the
        constraints of a “lifetime” contract. Many expressed concern about the limitations
        on “flexibility” considering the mandate many industries are under to initiate the
        use of renewable energy. It was pointed out by many that TVA no longer fits the
        mold of charging the “lowest feasible rates” under the “public power model.” One
        distributor mentioned that TVA now has a nine member board which is not
        selected from the public power community and a CEO who earns $8 million a
        year. That distributor pointed out that TVA has no resemblance to the supplier it
        was when LPCs signed 20-year power contracts with 5-year evergreen clauses.

        115.    One Holdout Distributor explained that the lack of competition in the Tennessee

 Valley is resulting in TVA charging unfavorably high power rates even though the cost of

 renewable energy production is low.


  NO OTHER ENVIRONMENTAL REVIEWS DISCLOSE OR ANALYZE THE IMPACTS
        OF AND ALTERNATIVES TO THE NEVER-ENDING CONTRACTS

        116.    At the same August 2019 Board meeting at which it contingently authorized TVA

 to implement the Never-ending Contract program, the TVA Board adopted an Integrated

 Resource Plan and accompanying Environmental Impact Statement. (Minutes of Meeting of TVA

 Board of Directors – August 22, 2019, pp. 9-11).

        117.    The 2019 Integrated Resource Plan recommends ranges of resource capacity

 additions over the next twenty years, without committing TVA to any particular future power

 supply portfolio. (TVA 2019 Integrated Resource Plan, Vol. I, 9-2 and Fig. 9-1.)

        118.    Neither the Integrated Resource Plan nor the accompanying Environmental

 Impact Statement discusses, analyzes, or even discloses the existence of the Never-ending

 Contract program or its environmental effects.
                                                  25
Case 2:20-cv-02615-TLP-atc Document 17 Filed 11/05/20 Page 26 of 63                  PageID 1224




        119.    Neither the Integrated Resource Plan nor the accompanying Environmental

 Impact Statement analyzes the load loss and reduced revenues associated with TVA’s then-

 current distributor contracts (with an average duration of seven years) described by TVA

 management in its memorandum in support of the Never-ending Contract program.

        120.    Contrary to the “significant risk” of revenue and load loss claimed by TVA

 management to support the Never-ending Contract program, the 2019 Integrated Resource Plan

 and accompanying Environmental Impact Statement assume that TVA will continue to provide

 power for all of its 153 distributors for the next twenty years.

        121.    Neither the 2019 Integrated Resource Plan nor the accompanying Environmental

 Impact Statement satisfies TVA’s obligation to provide “a detailed statement” on the Never-

 ending Contract program and its significant effects on the human environment. 42 U.S.C. §

 4332(C).

        122.    Neither the 2019 Integrated Resource Plan nor the accompanying Environmental

 Impact Statement evaluates a no-action alternative that incorporates the distributor contracts in

 place before adoption of the Never-ending Contract program and their effects on the quality of

 the human environment, including the load loss and reduced revenues described by TVA

 management in its memorandum to the Board in support of the Never-ending Contract program.

        123.      Neither the 2019 Integrated Resource Plan nor the accompanying Environmental

 Impact Statement evaluates the effects of a reduced-footprint no-action alternative against the

 effects associated with a range of alternatives to the Never-ending Contract program. Such

 alternatives could include, inter alia, addressing competitive pressure by increasing TVA’s

 commitment to renewable energy or adopting a twenty-year contract program that did not

 include automatic perpetual extensions, a twenty-year notice of termination, and punitive


                                                  26
Case 2:20-cv-02615-TLP-atc Document 17 Filed 11/05/20 Page 27 of 63                  PageID 1225




 termination penalties.

        124.    After signing and committing its resources to 138 Never-ending Contracts, TVA

 began a limited NEPA review regarding a single provision contained in those contracts, the

 “Flexibility Proposal” provision. That post facto limited NEPA review likewise did not disclose,

 analyze, or consider the environmental impacts of the Never-ending Contracts as a whole and/or

 their game-changing shift toward requiring that all power supply contracts be perpetual. That

 limited review did not satisfy TVA’s obligation to consider and publicly disclose the

 environmental consequences of an agency action, and explore alternatives, before proceeding

 with the action. 40 C.F.R. §§ 1501.2, 1502.5 (1978).


                              ABOUT CONSERVATION GROUPS

       Protect Our Aquifer

        125.    Plaintiff Protect Our Aquifer is a 501(c)(3) non-profit organization dedicated to

 preserving and protecting the Memphis Sand Aquifer for the benefit of present and future

 generations. It is headquartered in Memphis, Tennessee.

        126.    Protect Our Aquifer brings this action on its own institutional behalf and on

 behalf of its supporters in western Tennessee. Protect Our Aquifer’s supporters include 13 board

 members and two paid (part-time) staff, over 1,000 financial donors, and a Facebook Group page

 with 3,000 members who can only join with permission of the administrator. Supporters inform

 the activities of Protect Our Aquifer in a variety of ways, including through board participation

 and Facebook Group member comments.

        127.    Many supporters of Protect Our Aquifer are MLGW ratepayers who obtain their

 drinking water from the Memphis Sand Aquifer.

        128.    The Memphis Sand Aquifer is a precious and limited natural resource that

                                                27
Case 2:20-cv-02615-TLP-atc Document 17 Filed 11/05/20 Page 28 of 63                  PageID 1226




 underlies much of West Tennessee. The aquifer supplies Memphis and Shelby County with clean,

 reliable drinking water. According to the United States Geological Survey, the Memphis,

 Tennessee area is one of the largest metropolitan areas in the world that relies exclusively on

 groundwater for municipal supply. Large withdrawals have caused regional water-level declines

 of up to 70 feet. (U.S. Geological Survey, Ground-Water Depletion Across the Nation, USGS

 Fact Sheet-103-03, 3 (2003)). The large withdrawals of groundwater for municipal supply in the

 Memphis, Tennessee area have caused interstate water concerns and disputes, including over

 continued and increased pumping in the Memphis area.

        129.   The Memphis Sand Aquifer is also vulnerable to contamination from a variety of

 sources in the Memphis area, including in the vicinity of TVA’s Allen Gas Plant and Allen Coal

 Plant. Withdrawing large amounts of water from the Memphis Sand Aquifer exacerbates the

 contamination risk.

        130.   To achieve its mission, Protect Our Aquifer and its supporters work to raise public

 awareness of threats to the Memphis Sand Aquifer. Additionally, the organization works with

 government, elected officials, local power distributors, and members of the community to

 develop and implement strategies to manage, monitor, and protect this drinking water source for

 Shelby County.

        131.      Protect Our Aquifer frequently advocates on behalf of the aquifer to TVA and

 other decision makers regarding the impact of TVA’s electricity generation on water quantity and

 water quality in the aquifer. Protect Our Aquifer also speaks to the media and participates in

 informal advocacy as well as the proceedings of state and local public agencies regarding those

 impacts.

        132.   Protect Our Aquifer was founded in 2016 in response to TVA’s plan to drill wells


                                               28
Case 2:20-cv-02615-TLP-atc Document 17 Filed 11/05/20 Page 29 of 63                    PageID 1227




 into the Memphis Sand Aquifer and withdraw over one billion gallons of water per year to

 operate its Allen Gas Plant. Originally, TVA had proposed to operate the Allen Gas Plant using

 recycled water from the nearby T.E. Maxson Wastewater Treatment Plant.

        133.     Protect Our Aquifer organized public turnout and supported a challenge to the

 Shelby County Groundwater Control Board’s issuance of well permits to TVA for the Allen Gas

 Plant. Protect Our Aquifer also filed litigation against the Shelby County Groundwater Control

 Board regarding its decision to issue permits to TVA for the Allen Gas Plant wells.

        134.     In 2017, after TVA drilled its wells into the Memphis Sand Aquifer, the federal

 utility disclosed extremely high levels of arsenic and other coal ash contaminants in the shallow

 groundwater near a coal ash pond at its Allen Coal Plant, less than half a mile away from the

 Allen Gas Plant wells. In 2018, the United States Geological Survey and University of Memphis

 Center for Applied Earth Science and Engineering Research found that operating TVA’s wells at

 the Allen Gas Plant would risk pulling the contaminated shallow groundwater into the Memphis

 Sand Aquifer.

        135.     In response to TVA’s disclosure of coal ash contaminants that could further

 threaten the aquifer, Protect Our Aquifer provided written comments to the Shelby County

 Groundwater Control Board, the Tennessee Department of Environment and Conservation, and

 TVA regarding the threat of coal ash contamination to the aquifer posed by the Allen Gas Plant

 wells and sought to cease the operation of the wells.

        136.     TVA subsequently announced that it would temporarily stop using its wells and

 purchase water from MLGW. MLGW withdraws water from the Memphis Sand Aquifer in order

 to meet TVA’s requirements for operating the Allen Gas Plant. TVA’s Allen Gas Plant therefore

 continues to rely on more than one billion gallons of water per year drawn from the Memphis


                                                 29
Case 2:20-cv-02615-TLP-atc Document 17 Filed 11/05/20 Page 30 of 63                    PageID 1228




 Sand Aquifer.

          137.   For more than three years, Protect Our Aquifer has advocated to a range of

 decision makers, including TVA, MLGW, and the Shelby County Groundwater Control Board,

 that TVA should return to their original plan of operating the Allen Gas Plant with recycled

 water.

          138.   Protect Our Aquifer has also advocated that TVA should move away from

 reliance on fossil fuels like coal and gas and adopt more solar and distributed energy resources to

 further reduce potential impacts on the Memphis Sand Aquifer.

          139.   Protect Our Aquifer frequently uses information from environmental review

 documents prepared on behalf of TVA in order to further its mission. For example, during the

 Allen Gas Plant well water controversy, Protect Our Aquifer used and relied upon documents

 developed by the United States Geological Survey on behalf of TVA during the federal utility’s

 environmental review process, and it consulted with outside experts to review the data from

 those documents, as well as from environmental documents that TVA submitted to the

 Tennessee Department of Environment and Conservation, in order to better understand the threat

 to the aquifer and to provide more information and analysis to the media, the public and to public

 agencies that could influence TVA’s actions.

          140.   In addition to its advocacy regarding TVA’s Allen Gas Plant wells, Protect Our

 Aquifer has a history of commenting on and using information from publicly-disclosed

 environmental review documents to protect the Memphis Sand Aquifer. For example, Protect

 Our Aquifer joined Energy Alabama and other groups to comment on TVA’s 2019 Draft

 Integrated Resource Plan and Draft Environmental Impact Statement. Protect Our Aquifer also

 provided comments on TVA’s environmental impact statement regarding the Allen Coal Ash


                                                 30
Case 2:20-cv-02615-TLP-atc Document 17 Filed 11/05/20 Page 31 of 63                    PageID 1229




 Impoundment Closure, comments to the Tennessee Department of Environment and

 Conservation regarding TVA’s plans for dewatering the coal ash impoundment, and comments

 on TVA’s rule revising its NEPA implementing procedures.

           141.   Adoption of the Never-ending Contract program across the TVA service area is

 likely to lead to increased electricity demand relative to the load loss projected by TVA

 management as justification for the Never-ending Contract program, extended and increased use

 of and investment in fossil fuel generation, a slower transition to renewable energy, increased

 water usage, and increased water pollution. In Memphis, the Never-ending Contract program is

 likely to result in changes to the Allen Gas Plant’s generation pattern, which, in turn, increases

 the risk of greater water withdrawals from the Memphis Sand Aquifer for many decades into the

 future.

           142.   TVA’s adoption and implementation of its Never-ending Contract program,

 without complying with NEPA’s environmental analysis, public disclosure, and public comment

 requirements, directly harm Protect Our Aquifer and its supporters by increasing the likelihood

 of depletion of the supply of safe drinking water available to Protect Our Aquifer supporters, and

 will interfere with Protect Our Aquifer’s central mission of protecting the quantity and quality of

 water in the Memphis Sand Aquifer.

           143.   TVA’s adoption and implementation of its Never-ending Contracts without

 complying with NEPA also directly harm Protect Our Aquifer and its supporters by depriving

 them of vital information about the potential environmental impacts of the Never-ending

 Contract and depriving them of their legally protected opportunity to participate in TVA’s

 decision-making process, including examining alternatives to the Never-ending Contract.

 Without the analysis and public disclosures required by NEPA, Protect Our Aquifer and its


                                                 31
Case 2:20-cv-02615-TLP-atc Document 17 Filed 11/05/20 Page 32 of 63                     PageID 1230




 supporters are unable to adequately assess the impact of the Never-ending Contract on TVA’s

 operations and their implications for the Memphis Sand Aquifer. By depriving Protect Our

 Aquifer of the opportunity to understand, comment upon, and engage in public outreach and

 education regarding TVA’s Never-ending Contract, TVA is impeding Protect Our Aquifer’s

 ability to advocate for the preservation and protection of the Memphis Sand Aquifer.

        144.   The need for complete information about the consequences of signing a Never-

 ending Contract is particularly urgent for Protect Our Aquifer and its supporters. In Memphis,

 the local distributor, MLGW, is in the process of deciding whether to leave TVA’s service

 altogether, maintain its existing contract with TVA, or sign the Never-ending Contract. By

 disregarding its obligation to conduct environmental review before adopting and implementing

 its Never-ending Contract program, TVA has prevented Protect Our Aquifer and its supporters

 from using information required to be provided by TVA to adequately evaluate the relative

 impacts of MLGW’s options on the aquifer.

        145.   Protect Our Aquifer, through its Executive Director, Jim Kovarik, submitted

 comments to the MLGW Board of Commissioners regarding the MLGW Integrated Resource

 Plan, requesting that the Board consider impacts of each power supply option, including the

 options offered by TVA, on the Memphis Sand Aquifer. However, TVA’s lack of environmental

 review of the Never-ending Contract program impeded Protect Our Aquifer’s ability to evaluate

 alternatives to the Never-ending Contract program and their potential impacts on the Memphis

 Sand Aquifer. Protect Our Aquifer would have used that information in order to advocate to

 MLGW for recycled water to be used for cooling operations at the Allen Gas Plant, or for a

 portfolio with more renewable energy to reduce reliance on the Allen Gas Plant and other gas

 resources.


                                                32
Case 2:20-cv-02615-TLP-atc Document 17 Filed 11/05/20 Page 33 of 63                  PageID 1231




        146.     By failing to disclose and analyze potential impacts of the Never-ending Contract

 program on TVA’s power supply planning and the Memphis Sand Aquifer, and by failing to

 analyze alternatives to the Never-ending Contract program, TVA has impeded Protect Our

 Aquifer’s and its supporters’ efforts to use that information in order to encourage MLGW and

 other local distributors to negotiate for contract terms with less potential to harm the Memphis

 Sand Aquifer.

        147.     MLGW’s decision could set energy policy and impact local water resources in

 Memphis for decades to come. Without Protect Our Aquifer’s informed advocacy, there is an

 increased and reasonable likelihood that MLGW’s momentous decision will harm the Memphis

 Sand Aquifer.

        148.     By insisting on offering perpetual contracts, TVA has significantly impeded

 Protect Our Aquifer’s ability to pursue its mission. MLGW has been TVA’s largest distributor,

 and that status has given Protect Our Aquifer leverage to advocate with TVA. Once MLGW

 makes its decision to stay with or leave TVA, TVA’s insulation from competitive forces means it

 will have little incentive to engage with Protect Our Aquifer. Protect Our Aquifer’s mission will

 be substantially impaired if it loses the ability to meaningfully advocate with one of the

 Aquifer’s most significant users.

        149.     Allegations regarding Protect Our Aquifer contained in this pleading are

 supported by the Declaration of Jim Kovarik which is attached as Exhibit G and incorporated

 herein by reference.

        150.     Protect Our Aquifer also represents the interests of its individual supporters,

 including Ward Archer, among others, in prosecuting this lawsuit.

        151.     The sworn Declaration of Ward Archer is attached hereto as Exhibit H and


                                                33
Case 2:20-cv-02615-TLP-atc Document 17 Filed 11/05/20 Page 34 of 63                  PageID 1232




 incorporated herein by reference. Mr. Archer is the former CEO of the advertising firm Archer

 Malmo and is president of the board of Memphis magazine. Mr. Archer serves on the CAESER

 (Center for Applied Earth Science and Engineering Research) Advisory Board at the University

 of Memphis, and previously served as a member of the groundwater working group for former

 Governor Haslam’s Tennessee H2O task force.

        152.    Mr. Archer founded Protect Our Aquifer in response to TVA’s plan to withdraw

 water from the Memphis Sand Aquifer to provide cooling water for its Allen Gas Plant. Mr.

 Archer is a supporter of Protect Our Aquifer and currently serves as President of the

 organization’s Board of Directors. As a member of the Board, Mr. Archer participates in voting

 regarding the leadership of Protect Our Aquifer, serves the organization as the President, and

 contributes financially to Protect Our Aquifer’s activities.

        153.    Before Mr. Archer founded Protect Our Aquifer, there was no voice in the

 Memphis community that specifically advocated for the protection of the Memphis Sand

 Aquifer. The Memphis Sand Aquifer is Shelby County’s drinking water source and a resource

 about which Mr. Archer cares deeply. It is Mr. Archer’s belief that without the dedication of the

 members of its board and its community of supporters, Protect Our Aquifer could not exist.

        154.    The consequences of TVA’s Never-ending Contract program harm individual

 supporters of Protect Our Aquifer, including Mr. Archer, who work to preserve and protect the

 Memphis Sand Aquifer for the benefit of present and future generations. Mr. Archer is concerned

 about the increased likelihood of depletion of the Memphis Sand Aquifer, and the resulting

 impacts on Shelby County’s drinking water source that may occur as a result of the Never-

 ending Contract program. The Allen Gas Plant is likely to be operated more often and more

 intensely than it would have been without the adoption of the Never-ending Contract program,


                                                  34
Case 2:20-cv-02615-TLP-atc Document 17 Filed 11/05/20 Page 35 of 63                  PageID 1233




 and Protect Our Aquifer’s supporters like Mr. Archer will face an increased risk of depletion and

 contamination of the Memphis Sand Aquifer and their drinking water source as a result. Because

 the preservation of the aquifer is important to Protect Our Aquifer’s mission, its supporters’

 interests can be represented by the organization in this suit.

        155.    If TVA had performed an environmental review before implementing the Never-

 ending Contract program, Mr. Archer would have participated in order to push TVA to consider

 the effects of the Never-ending Contracts on critical water resources like the Memphis Sand

 Aquifer and consider alternatives to the Never-ending Contracts that would be likely to reduce

 impacts on the Memphis Sand Aquifer, such as investing in more renewable power.

        156.    If TVA had performed an environmental review before implementing the Never-

 ending Contract program, Mr. Archer would have used that information in MLGW’s power

 supply planning process to advocate for power supply contract terms with less potential to harm

 the Memphis Sand Aquifer. For example, that information would have helped Mr. Archer to

 advocate in the MLGW power supply planning process for recycled water to be used for the

 cooling operations at the Allen Gas Plant, or for greater investment in renewable energy in order

 to reduce reliance on the water-intensive Allen Gas Plant.

        157.    Mr. Archer obtains his residential and commercial electricity from TVA when he

 purchases electricity from MLGW, and he wants the opportunity to buy cleaner, less drinking

 water-dependent, cheaper renewable energy. Mr. Archer is concerned about the effect that

 TVA’s anticompetitive Never-ending Contracts will have on his future electric and water bills,

 whether MLGW signs one or does not. If MLGW does not sign a Never-ending Contract but

 stays with TVA, it will have higher rates than other distributors that signed the Never-ending

 Contract, even though the Never-ending Contracts were adopted in violation of NEPA and the


                                                  35
Case 2:20-cv-02615-TLP-atc Document 17 Filed 11/05/20 Page 36 of 63                   PageID 1234




 TVA Act. If MLGW signs the Never-ending Contract, it will forgo its right to explore any future

 opportunities to purchase cleaner, cheaper power from other sources outside of that contract,

 with the result of higher prices for dirtier power that harms the quality and quantity of water in

 the Memphis Sand Aquifer.

        158.    Mr. Archer is also concerned about how TVA’s Never-ending Contracts will

 impact energy burdens faced by Memphis residents. It has been reported that low-income

 households in Memphis face one of the highest energy burdens in the country, meaning that an

 outsized portion of their income goes toward energy bills. Mr. Archer is concerned about TVA’s

 failure to analyze the impact of its Never-ending Contracts on those energy burden costs. This is

 particularly concerning to Mr. Archer given the burden that TVA is also imposing on the

 Memphis Sand Aquifer and MLGW’s role as the drinking water utility for the Memphis

 community.

        159.    The harm and injury suffered by Protect Our Aquifer and its supporters can and

 should be redressed through the entry of a judgment enjoining, setting aside, vacating, or

 reforming the Never-ending Contracts pursuant to Section 706 of the APA. 5 U.S.C. § 706.

       Energy Alabama

        160.    Plaintiff Alabama Center for Sustainable Energy (d/b/a Energy Alabama) is a non-

 profit 501(c)(3) organization advocating for the transition to clean, sustainable energy in

 Alabama. Energy Alabama is headquartered in Huntsville, Alabama, and was founded in 2014.

 Its membership includes approximately 400 people living in Alabama who support sustainable

 energy that is socially equitable, environmentally beneficial, and economically sound.

        161.    Energy Alabama brings this action on its own institutional behalf and on behalf of

 its members, more than 200 of whom live in the Alabama territory served by TVA. In TVA


                                                36
Case 2:20-cv-02615-TLP-atc Document 17 Filed 11/05/20 Page 37 of 63                  PageID 1235




 territory, Energy Alabama’s members are ratepayers of municipal utilities or member-owners of

 electric membership cooperatives who purchase power from TVA.

        162.   Energy Alabama works to accelerate the transition to sustainable energy through

 public education at all levels, informing smart energy policy, and providing technical assistance

 to deploy more sustainable energy in homes and businesses throughout the state of Alabama.

        163.   Energy Alabama has a history of evaluating the impact of TVA’s decisions,

 advocating for greater public engagement in TVA’s decision-making process, and encouraging

 the development of more equitable and sustainable energy generation throughout the state.

        164.    Energy Alabama and its members regularly speak and submit comments to TVA,

 local distributors, and local governments in order to advocate for sustainable energy. Energy

 Alabama recently submitted comments to TVA along with other organizations on the draft

 Environmental Assessment for TVA’s Power Supply Flexibility Proposal, which addressed one

 provision within the Never-ending Contracts. Through those comments, Energy Alabama

 asserted that TVA failed to perform required NEPA environmental review before adopting and

 implementing the Never-ending Contracts.

        165.   Energy Alabama also provided comments to TVA on TVA’s 2019 Draft Integrated

 Resource Plan and Draft Environmental Impact Statement, and its Chief Operating Officer,

 Daniel Tait, served on TVA’s 2019 Integrated Resource Plan Working Group. Mr. Tait explains

 that TVA never disclosed to group members that it was planning to undertake a long-term (never-

 ending) contract strategy within the Tennessee Valley, despite flexibility being a stated goal of

 the IRP. Mr. Tait is very frustrated by the fact that TVA asked working group members to spend

 countless hours reviewing and commenting upon TVA’s Integrated Resource Plan without

 disclosing TVA’s plans to implement a long-term (never-ending) contract strategy. Thus, TVA’s


                                                37
Case 2:20-cv-02615-TLP-atc Document 17 Filed 11/05/20 Page 38 of 63                  PageID 1236




 conduct harmed Mr. Tait personally by wasting his time, and it harmed Energy Alabama by

 wasting its resources, as Mr. Tait’s participation in the working group prevented him from doing

 other important work at Energy Alabama.

        166.   Energy Alabama monitors TVA activities in order to ensure that TVA fulfills its

 obligations as a federal utility. In May 2019, Energy Alabama, along with other environmental

 and energy non-profits, wrote to request that the TVA Office of Inspector General open an

 investigation into TVA’s membership in and use of ratepayer dollars for unincorporated trade

 groups, such as the Utility Air Regulatory Group.

        167.   Energy Alabama and its members are harmed by TVA’s failure to perform proper

 environmental review before adopting and implementing the Never-ending Contract program.

 TVA deprived Energy Alabama and its members of information they needed to fully assess the

 environmental impacts of the Never-ending Contracts. That deprivation required Energy

 Alabama to spend time and effort researching alternatives to the flexibility provisions contained

 in the Never-ending contracts. For example, Energy Alabama’s Chief Operating Officer Mr. Tait

 spent several hours researching flexibility caps imposed in other regions, such as with Tri-State

 Generation and Transmission Association based in Colorado, and he learned that a 5 percent

 flexibility cap was inadequate and caused various problems in that region. TVA’s failure to

 perform environmental review thus forced Energy Alabama to divert some of its limited

 resources away from its other programmatic activities and towards gathering the information and

 analysis that TVA was obligated to provide under NEPA.

        168.   TVA also denied Energy Alabama and its members their legally protected

 opportunity to provide public comments and input on the draft environmental review documents

 that NEPA requires, but TVA failed to prepare, before TVA adopted and implemented its Never-


                                                38
Case 2:20-cv-02615-TLP-atc Document 17 Filed 11/05/20 Page 39 of 63                      PageID 1237




 ending Contract program.

        169.    By failing to undertake proper environmental review before implementing its

 Never-ending Contract program, TVA deprived Energy Alabama and its members of their right

 to assist TVA in making better, more sustainable energy decisions. That right is central to

 Energy Alabama’s mission.

        170.    Without the information contained in NEPA environmental review documents,

 Energy Alabama and its members are not able to participate meaningfully in local decision-

 making processes regarding the Never-ending Contracts. TVA’s decision to skip the public

 disclosure and comment requirements of NEPA, while simultaneously rushing forward to

 execute as many perpetual contracts as possible, allowed TVA to implement its perpetual

 contract strategy across most of the Tennessee Valley before Energy Alabama could understand

 and react to the contracts.

        171.    After learning of the Never-ending Contracts, Energy Alabama, through its Chief

 Operating Officer Mr. Tait, appeared at several public hearings before the Huntsville Utility

 Board and the Huntsville City Council and encouraged local leaders to push TVA for better

 contract terms. Those efforts were severely hampered by TVA’s failure to study and disclose

 details of the perpetual contract proposal, its likely environmental effects, and alternatives to the

 Never-ending Contracts. The Huntsville Utility Board subsequently signed a Never-ending

 Contract.

        172.    TVA never analyzed or disclosed the market and environmental impacts of

 allowing local power companies to periodically renegotiate the terms of their power contracts.

 TVA never analyzed or disclosed the environmental impacts of allowing local power companies

 to acquire up to 25 percent or 50 percent or more of their energy needs from distributed energy


                                                  39
Case 2:20-cv-02615-TLP-atc Document 17 Filed 11/05/20 Page 40 of 63                        PageID 1238




 resources such as roof top solar or locally owned industrial-scale solar. Instead, TVA imposed

 restrictive and arbitrary three percent to five percent flexibility caps, in perpetuity, across the vast

 majority of it service region without studying the impact of that action before it had committed to

 the Never-ending Contracts. That conduct by TVA prevented Energy Alabama from achieving

 its core mission of promoting sustainable energy policy.

        173.    Energy Alabama and its members advocate for investment in solar and distributed

 energy resources. This advocacy, which supports Energy Alabama’s mission, is impeded by

 TVA’s Never-ending Contracts, which, because of their perpetual nature, threaten to eliminate

 any opportunity for Energy Alabama and its members to advocate to their local municipal

 distributors and electric membership cooperatives to renegotiate the power supply contract for

 more access to solar and distributed resources in the future. The Never-ending Contracts further

 impede Energy Alabama and its members’ advocacy and goals by constraining TVA’s and local

 distributors’ investments in solar and distributed energy resources, including rooftop solar, and

 creating a substantial risk of less access and higher energy costs for Energy Alabama and its

 members.

        174.    As an organization, Energy Alabama is deeply concerned by TVA’s failure to

 analyze the anticompetitive impact that TVA’s Never-ending Contracts will have on the adoption

 of cleaner, less expensive renewable energy in the Tennessee Valley. Given that the energy

 market is changing rapidly while the cost of solar and other renewable energy continues to fall,

 Energy Alabama has a fundamental interest in understanding the anticipated impact of TVA’s

 use of perpetual contracts. By skipping NEPA review entirely, TVA harmed Energy Alabama’s

 ability to fulfill its central mission of promoting cleaner, sustainable renewable energy.

        175.      Allegations regarding Energy Alabama contained in this pleading are supported


                                                   40
Case 2:20-cv-02615-TLP-atc Document 17 Filed 11/05/20 Page 41 of 63                   PageID 1239




 by the Declaration of Daniel Tait which is attached as Exhibit I and incorporated herein by

 reference. As Mr. Tait explains, not only did TVA harm Energy Alabama’s organizational

 interests, TVA also harmed Mr. Tait personally. Mr. Tait wants an opportunity to buy cleaner,

 cheaper renewable energy, and he is deeply concerned that the anticompetitive nature of TVA’s

 perpetual contracts will ultimately result in north Alabama ratepayers, including him, being

 required to pay more for dirtier power. Mr. Tait is also concerned that TVA’s efforts to insulate

 itself from competing with less expensive solar and renewable energy will foster continued

 reliance on and investment in fossil fuel electricity generation, thereby increasing air and water

 pollution—all further harming Energy Alabama and its members.

        176.    Energy Alabama also represents the interests of its individual members, including

 Daniel Tait, Jonathon Rossow and Randy Buckner, among others, in prosecuting this lawsuit.

        177.    The sworn Declaration of Jonathon Rossow is attached hereto as Exhibit J and

 incorporated herein by reference. Mr. Rossow is a retired United States Air Colonel, and he is

 currently a consultant at the Department of Defense. He has two Masters’ Degrees, one in

 Strategic Intelligence and one in Aviation Safety and Management. He is a member of Energy

 Alabama and serves on its governing Board.

        178.    Mr. Rossow installed a rooftop solar system (30 panels, 10kW system) at his

 home by participating in TVA’s Green Power Providers (GPP) program. Through that program,

 he sells electric power to the grid. Frequently, his power sales to the grid create credits on his

 utility bills as he often generates more power than his household consumes. Those transactions

 are used as part of a carbon offset program in which organizations who want to contribute to the

 consumption of solar energy can purchase carbon offsets. TVA has since discontinued the GPP

 program so that other homeowners can no longer enroll.


                                                41
Case 2:20-cv-02615-TLP-atc Document 17 Filed 11/05/20 Page 42 of 63                    PageID 1240




        179.    The three to five percent flexibility caps contained in TVA’s perpetual power

 contracts harm Mr. Rossow’s interests. TVA’s perpetual flexibility caps will likely retard the

 future market for rooftop generated solar energy, and those perpetual caps will dampen the

 market for the solar power that Mr. Rossow will continue generating once his GPP contract

 expires. Mr. Rossow is concerned that TVA has diminished the value of his investment in a solar

 system. Mr. Rossow is also concerned about the impact that TVA’s perpetual power contracts

 will have on property values, particularly the value of homes like his, which have solar panels.

        180.    Mr. Rossow is an avid endurance runner and triathlon participant, and he travels

 to Tennessee for athletic events at least once a year. Given the extra breaths taken during

 endurance running, he is concerned that the particulate matter in the air that he breathes is

 causing him harm during training. Based upon his experience in the military (i.e. burn pits in

 Iraq), Mr. Rossow is keenly aware of the serious health risks associated with breathing dirty air,

 and he is genuinely concerned about the particulate matter and other pollution that comes from

 TVA’s coal fired power plants.

        181.    While competing in triathlons, Mr. Rossow swims in the Tennessee River in

 Chattanooga and Huntsville, areas that are downstream of TVA’s Kingston Fossil Plant (a coal

 fired plant). Because coal plants maintain coal ash ponds, Mr. Rossow is very concerned about

 pollution that the plant places in the river or that migrates from its coal as ponds to the river.

 Unfortunately, TVA did nothing to analyze or disclose the impact of its Never-ending power

 Contracts on the operations of the Kingston Fossil Plant before it adopted the perpetual

 agreements.

        182.    Mr. Rossow is concerned that the three to five percent caps that TVA’s perpetual

 power contracts place on local power flexibility will discourage and dampen rooftop solar


                                                 42
Case 2:20-cv-02615-TLP-atc Document 17 Filed 11/05/20 Page 43 of 63                 PageID 1241




 development. As a result, TVA’s fossil fuel plants will inevitably generate more dirty energy

 used to power businesses and homes that would have elected to go solar if TVA had never

 imposed forever caps. Thus, TVA harmed Mr. Rossow’s interests in breathing clean air and

 recreating in clean water, as well as in his work as a member of Energy Alabama.

        183.   The perpetual nature of the Never-ending Contracts mean that local distributors

 will have fewer opportunities to negotiate with TVA and encourage more renewable generation.

 Those local distributors will find it almost impossible to leave TVA entirely in order to find a

 cleaner power provider. By insulating TVA from competition from cleaner, renewable power,

 the Never-ending Contracts are likely to allow TVA to rely more heavily on its existing fossil

 fuel plants than it would in a more competitive environment. As fossil fuel plants generate more

 air and water pollution as they are used more intensively or over longer periods of time, Mr.

 Rossow’s interests in clean air and water are even further harmed by the perpetual,

 anticompetitive Never-ending Contracts.

        184.    The sworn Declaration of Randy Buckner is attached hereto as Exhibit K and

 incorporated herein by reference. Mr. Buckner is retired from a career as an engineer. He

 obtained a Bachelor’s Degree in Engineering from West Point, after which he served in the

 United States Army. He obtained a Master's Degree in Engineering Management from George

 Washington University, and he spent more than twenty-five years as a civilian aerospace

 engineer in the U.S. Army. In that work, he served in numerous engineering and program

 management positions in the U.S. Army Aviation and Missile Systems Command in Huntsville,

 Alabama.

        185.   Mr. Buckner lives in Limestone County, Alabama, and he has been a ratepaying

 consumer of TVA electricity for the last twenty-three years. He is a member of Energy Alabama,


                                               43
Case 2:20-cv-02615-TLP-atc Document 17 Filed 11/05/20 Page 44 of 63                 PageID 1242




 and he serves as its CEO and Chairman of its governing Board. Energy efficiency has been a

 longtime interest of Mr. Buckner’s. He is passionate about and works hard toward his goal of

 making sustainable energy available for all Alabamians.

        186.   Mr. Buckner has 20 kW solar system on his home, and he carefully tracks the cost

 savings associated with that system. He installed that system through TVA’s GPP program.

        187.   The three to five percent flexibility cap contained in TVA’s perpetual power

 contracts harms Mr. Buckner by wrongfully restricting the future market for rooftop generated

 solar energy. Mr. Buckner is concerned that the Never-ending Contract program will diminish

 the value of his solar system. He is concerned about whether there will even be a viable market

 for the solar power that he generates with his rooftop system once his present GPP contract

 expires.

        188.   Mr. Buckner is concerned about the impact that TVA’s perpetual power contracts

 will have on property values, particularly the value of homes like his, which have solar panels.

 Solar panels should enhance property values, but if TVA kills the market for rooftop solar power

 through its restrictive and permanent flexibility caps, that will likely push down the value of

 having a solar system.

        189.   Mr. Buckner is concerned about and frustrated by the way that TVA implemented

 its Never-ending Contract strategy. He believes that it was wrong for TVA to skip required

 environmental review, public disclosure, and public comment requirements. Those shortcuts

 allowed TVA to rush forward with procuring as many Never-ending ontracts as possible before

 organizations like Energy Alabama could weigh in and push back. He thinks that it is wrong for

 TVA to cut the public out of public power decisions.

        190.   The anticompetitive nature of TVA’s perpetual power contracts will insulate TVA


                                               44
Case 2:20-cv-02615-TLP-atc Document 17 Filed 11/05/20 Page 45 of 63                     PageID 1243




 from having to compete with cleaner, cheaper renewable energy as the energy market continues

 to evolve. That circumstance will harm ratepayers like Mr. Rossow and Mr. Buckner, who will

 be forced to pay higher electric bills for a dirtier mix of power.

        191.    The harm and injury suffered by Energy Alabama and its members can and

 should be redressed through the entry of a judgment enjoining, setting aside, vacating, or

 reforming the Never-ending Contracts pursuant to Section 706 of the APA. 5 U.S.C. § 706.

        Appalachian Voices

        192.    Plaintiff Appalachian Voices is a 501(c)(3) non-profit organization. Its mission is

 to bring people together to protect the land, air, and water of Central and Southern Appalachia

 and to advance a just transition to a generative and equitable clean energy economy.

        193.    Appalachian Voices was founded in 1997, and is headquartered in Boone, North

 Carolina, with additional offices in Charlottesville and Norton, Virginia, Durham, North

 Carolina, and Knoxville, Tennessee.

        194.    Appalachian Voices has over 1,100 members throughout the country, and

 combines grassroots organizing, policy advocacy, and technical expertise in order to hold

 decision-makers accountable. Through public comments, education, communication initiatives,

 and the provision of resources and data to electric cooperatives, Appalachian Voices works

 collaboratively with local, state, and regional partners to promote energy efficiency and

 encourage the development of clean and affordable energy.

        195.    Appalachian Voices brings this action on its own institutional behalf and on

 behalf of its members, more than 100 of whom live in areas served by TVA. Those members

 include, but are not limited to, William Kornrich, Prentice Lynn Tobey, and JoAnn McIntosh.

 Appalachian Voices’ members who live in TVA’s Power Service Area are ratepayers of


                                                  45
Case 2:20-cv-02615-TLP-atc Document 17 Filed 11/05/20 Page 46 of 63                PageID 1244




 municipal utilities or member-owners of rural electric membership cooperatives that purchase

 power from TVA.

          196.   Appalachian Voices is committed to assisting people throughout Appalachia in

 their efforts to shape the energy future of their own communities. Appalachian Voices recently

 initiated an Energy Democracy Tour, a community listening project in order to learn what the

 people of the Tennessee Valley want for the future of energy in their area. Appalachian Voices

 gathered input at thirteen urban and rural listening sessions throughout the Tennessee Valley,

 including in Memphis, Tennessee. Information from that tour was compiled to create a policy

 platform on how TVA can work with communities in its service territory to realize community

 goals.

          197.   Appalachian Voices has a history of commenting on environmental review

 documents and of using information provided in those documents in its advocacy and

 community-organizing efforts. Appalachian Voices recently joined with Energy Alabama and

 other organizations in submitting comments on the draft Environmental Assessment for TVA’s

 Power Supply Flexibility Proposal, noting the lack of review for the overall Never-ending

 Contract program and arguing that going forward with the Never-ending Contracts would violate

 NEPA. Appalachian Voices has also reviewed, commented on, and generated public engagement

 around other environmental review documents from TVA, such as the environmental assessment

 on TVA’s replacement of the Green Power Providers program and the environmental assessment

 on the closure of the Bull Run Fossil Plant.

          198.   Appalachian Voices has worked for years to promote energy efficiency and

 energy savings, affordable renewable energy, and increased transparency and public involvement

 in the decision-making process around the future of sustainable energy throughout Appalachia,


                                                46
Case 2:20-cv-02615-TLP-atc Document 17 Filed 11/05/20 Page 47 of 63                   PageID 1245




 including in TVA’s Power Service Area.

        199.    TVA’s failure to perform environmental review directly prevented Appalachian

 Voices and its members from providing information and commentary to TVA during the review

 process. A core component of NEPA is citizen engagement around the decisions of federal

 agencies, with the understanding that increased engagement will lead to better, more informed

 decision-making on the part of the agency. Denying Appalachian Voices and its members the

 opportunity for engagement effectively denies their right to influence and inform TVA in its

 decision-making on an issue that personally affects them, and which will have substantial effects

 on their ability to pursue Appalachian Voices’ organizational mission: the advancement of

 equitable, democratic, and sustainable energy generation in the region.

        200.    TVA’s failure to provide Appalachian Voices and its members, and their local

 distributors, complete information about the environmental effects of the Never-ending Contract

 program and alternatives to it increases the risk of locking local distributors into a less

 sustainable future, as widespread adoption of said contracts leads to increased electricity demand

 relative to the load loss projected by TVA management as justification for the Never-ending

 Contract program, extended and increased reliance on and investment in fossil fuel generation,

 and constrained investment in more sustainable energy—all of which are directly contrary to the

 goals of Appalachian Voices as an organization.

        201.    TVA’s failure to conduct public environmental review severely hampered

 Appalachian Voices’ ability to raise awareness among members of the public regarding how to

 express their own views to their local municipal distributors and electric membership

 cooperatives. By depriving Appalachian Voices of the analysis provided in NEPA environmental

 review documents, TVA diminished Appalachian Voices’ ability to achieve its core mission of


                                                47
Case 2:20-cv-02615-TLP-atc Document 17 Filed 11/05/20 Page 48 of 63                      PageID 1246




 being effective advocates for a cleaner energy future in Appalachia.

        202.    TVA’s Never-ending Contracts harm the ability of all Appalachian Voices

 members to take full advantage of the clean energy jobs and economic development that come

 with a transition to cleaner, renewable energy.

        203.    Appalachian Voices has members who want to promote renewable energy by

 investing in their own solar and distributed energy resources. These members are harmed and

 injured by TVA’s Never-ending Contracts because they are likely to constrain TVA’s and local

 distributors’ investments in solar and distributed energy resources, including rooftop solar,

 creating a substantial risk of less access and higher costs for these members.

        204.    Because of the perpetual nature of the Never-ending Contracts, Appalachian

 Voices members are also harmed by the lost opportunity to advocate to their municipal

 distributors and electric membership cooperatives regarding the terms of TVA’s power supply

 contracts to achieve greater access to solar and distributed energy resources in the future.

        205.    By failing to perform the required environmental review, TVA fast-tracked the

 adoption and implementation of its Never-ending Contracts, rushing power distributors to make

 permanent decisions before Appalachian Voices and its members were able to gather sufficient

 information to evaluate the impact of the contracts. Not knowing the full details of how the

 Never-ending Contract program would be implemented and alternatives to the program impaired

 and continues to impair the ability of Appalachian Voices and its members to advise their

 municipal distributors and electric cooperatives about the potential impacts of the contracts,

 increasing the risk that fewer opportunities for access to solar and distributed energy resources

 will be available in Appalachian Voices members’ local distributor service areas within TVA’s

 Power Service Area in the future.


                                                   48
Case 2:20-cv-02615-TLP-atc Document 17 Filed 11/05/20 Page 49 of 63                 PageID 1247




        206.   TVA injured Appalachian Voices members who are ratepayers of municipal

 distributors or member-owners of electric cooperatives that have signed or may sign the Never-

 ending Contract with TVA. By depriving Appalachian Voices members of legally required

 NEPA disclosures, TVA hampers their ability to advocate to their municipal distributors and

 electric cooperatives about the long-term consequences of TVA’s Never-ending Contract and to

 educate other ratepayers or member-owners regarding the consequences for coal- and gas-fired

 power, renewable energy, and distributed energy resources, including energy efficiency.

 Increasing transparency and public engagement within their electric cooperatives is a long-

 standing interest for Appalachian Voices members, and the ability to pursue this interest is

 severely restricted when they are denied the information they need to most effectively educate

 other members of the community and influence local decision makers. Appalachian Voices

 members would have used this information to inform their communities and advocate to their

 electric cooperatives regarding the Never-ending Contracts.

        207.   Appalachian Voices’ members include ratepayers who are concerned about the

 size of their electric bills. The perpetual nature of TVA’s Never-ending contracts insulates TVA

 from market forces that would otherwise require TVA to compete with cleaner, cheaper solar

 energy, renewables and other distributed energy resources. As a result, the Never-ending

 Contracts harm members of Appalachian Voices by interrupting market forces that otherwise put

 downward pressure on electric rates.

        208.   Allegations pertaining to Appalachian Voices are supported by the sworn

 declarations of Rory McIlmoil (Exhibit L attached) and Brianna Knisley (Exhibit M attached)

 which are incorporated herein by reference.

        209.   Attached as Exhibit N is the Declaration of William Kornrich, which is


                                               49
Case 2:20-cv-02615-TLP-atc Document 17 Filed 11/05/20 Page 50 of 63                PageID 1248




 incorporated herein by reference. Mr. Kornrich is a member of Appalachian Voices who lives in

 Hancock County, Tennessee. Since 1982, he has obtained his electricity from Powell Valley

 Electric Cooperative (PVEC), a distributor of TVA power. Mr. Kornrich is a strong supporter of

 sustainable energy, and he attends monthly PVEC board meetings. In addition, he writes a

 biweekly column about PVEC in a local newspaper that goes to every household in Hancock

 County.

        210.    Through his involvement with Appalachian Voices, Mr. Kornrich has advocated

 on behalf of himself and other coop member-owners to push for more energy efficiency,

 renewable energy, transparency, and public involvement in decision-making. Because TVA did

 not engage in environmental review and a public comment process before adopting its perpetual

 power contracts, PVEC and TVA were able to rush through the decision-making process. That

 rush by TVA harmed Mr. Kornrich and made it more difficult for him to be an effective

 community advocate.

        211.    If TVA had followed proper environmental review and public comment

 processes, Mr. Kornrich would have commented to TVA and PVEC about the perpetual

 contracts; he would have written about the issue in his bi-weekly newspaper column; and he

 would have urged people to participate in the public process and to comment to both TVA and

 PVEC. TVA’s failure to follow the law harmed Mr. Kornrich by preventing him from engaging

 in those activities, which are important to him.

        212.    Because TVA’s Never-ending Contracts contain a cap on distributed energy

 resources, PVEC will be limited in its ability to invest in renewable power as it becomes less

 expensive. With such a limited ability to invest in local renewable power, PVEC will be less

 likely to offer Mr. Kornrich or other member-owners choices about how local power is


                                                    50
Case 2:20-cv-02615-TLP-atc Document 17 Filed 11/05/20 Page 51 of 63                     PageID 1249




 generated. Being able to choose more renewable power is important to Mr. Kornrich.

        213.    TVA’s Never-ending Contracts harm Mr. Kornrich’s interests. He is interested in

 investing in solar energy for his home, if there are programs to incentivize it, and Mr. Kornrich is

 concerned that such programs will no longer be possible given the restrictive caps contained in

 TVA’s perpetual agreements.

        214.    Attached as Exhibit O is the Declaration of Prentice Lynn Tobey, which is

 incorporated herein by reference. Ms. Tobey lives in Sharps Chapel, Tennessee, and she has

 purchased TVA generated power from PVEC since 1992. She is a member of Appalachian

 Voices, and she attends monthly PVEC board meetings. Ms. Tobey pushes PVEC to prioritize

 environmental stewardship (through more support for energy efficiency and renewable energy)

 and economic development. She encourages more transparency and public involvement in PVEC

 decisions, and she updates a local website for those purposes.

        215.    By not engaging in environmental review of the Never-ending Contracts, TVA

 harmed Ms. Tobey by preventing her, as a member-owner of her local electric coop, from

 evaluating whether the contracts are a good idea for PVEC. TVA prevented Ms. Tobey from

 effectively working with community members to encourage PVEC to request a better deal from

 TVA.

        216.    PVEC signed a Never-ending Contract with TVA in the fall of 2019 without

 active engagement with member-owners, and Ms. Tobey learned about it after the fact. TVA

 harmed Ms. Tobey by not affording her the opportunity to comment, talk with local leaders, and

 be involved. Those opportunities are important to Ms. Tobey.

        217.    TVA’s Never-ending Contract has harmed Ms. Tobey because her local electric

 coop will never be able to push for a better deal that includes a larger mix of cleaner, cheaper


                                                 51
Case 2:20-cv-02615-TLP-atc Document 17 Filed 11/05/20 Page 52 of 63                     PageID 1250




 renewable energy. Accordingly, Ms. Tobey is relegated to a future in which she will likely pay

 more for less sustainable electric power.

        218.    Ms. Tobey has a solar system at her home. She usually has very low or even

 negative electric bills because of her solar energy production. Not being able to sell back her

 solar energy would have a negative impact on her economically, diminishing the value of her

 investment in a solar system and decreasing the value of her property. TVA has harmed Ms.

 Tobey’s interests by imposing perpetual, restrictive caps on distributed energy. Because of

 TVA’s anticompetitive conduct, Ms. Tobey is not likely to have a reasonable option to sell her

 solar energy back to the grid at a reasonable price once her solar contract expires.

        219.    Attached as Exhibit P is the Declaration of JoAnn McIntosh, which is

 incorporated herein by reference. Ms. McIntosh lives in Clarksville, Montgomery County,

 Tennessee. She is a member of Appalachian Voices as well as the Tennessee Chapter of the

 Sierra Club. She is committed to promoting sustainable energy in her community, an she has

 worked on a volunteer sustainability task force in Clarksville in hopes that Clarksville

 (Tennessee’s 5th largest city) will adopt a sustainability plan. Ms. McIntosh has a history of

 commenting on TVA actions, including its 2019 Integrated Resource Plan.

        220.    Ms. McIntosh is a member of Cumberland Electric Membership Corporation,

 which is the electric cooperative from which she buys electricity. She is very frustrated by the

 fact that TVA implemented its Never-ending Contracts without undertaking required public

 disclosure, public comment, and environmental impact analysis. TVA rushed its perpetual

 contracts forward without giving people like her the chance to comment upon TVA’s course of

 action and to encourage Cumberland Electric to push for a better deal. Ms. McIntosh believes

 TVA’s strategy of cutting the public out of important public power decisions is wrong, and it


                                                 52
Case 2:20-cv-02615-TLP-atc Document 17 Filed 11/05/20 Page 53 of 63                      PageID 1251




 harmed Ms. McIntosh’s ability to stand up for what she believes before the perpetual contracts

 were signed.

        221.    Ms. McIntosh believes that TVA’s perpetual power contracts with local power

 companies are anticompetitive and wrong. TVA should not be allowed to use forever contracts to

 shield itself permanently from having to compete with cleaner, cheaper renewable energy as the

 energy market evolves. She wants the opportunity to buy cleaner, cheaper renewable energy, and

 she worries that ratepayers like her will be forced to pay higher electric bills for a dirtier mix of

 power in the future.

        222.    Ms. McIntosh has a solar system at her home which was installed through TVA’s

 Green Power Providers program, a program which TVA has since discontinued. The three to five

 percent flexibility cap contained in TVA’s perpetual power contracts will likely restrict the

 future market for rooftop generated solar energy, thereby harming Ms. McIntosh’s ability to sell

 power at a reasonable price in the future. That permanent cap is also likely to harm the value of

 Ms. McIntosh’s solar system and the value of her home.

        223.    The harm and injury suffered by Appalachian Voices and its members can and

 should be redressed through the entry of a judgment enjoining, setting aside, vacating, or

 reforming the Never-ending Contracts pursuant to Section 706 of the APA. 5 US.C. § 706.


                                      CLAIMS FOR RELIEF

            Claim One – TVA Violated NEPA and the APA by Failing to Conduct
                            Required Environmental Review

        224.    All allegations stated above are incorporated herein by reference.

        225.    NEPA requires federal agencies to prepare a detailed Environmental Impact

 Statement for all “major federal actions significantly affecting the quality of the human

 environment.” 42 U.S.C. § 4332(C). When it is not readily discernible whether the
                                       53
Case 2:20-cv-02615-TLP-atc Document 17 Filed 11/05/20 Page 54 of 63                     PageID 1252




 environmental effects of a proposed action will be “significant,” federal agencies may first

 prepare a less rigorous Environmental Assessment in order to establish the project’s impacts.

 40 C.F.R. §§ 1501.4(b), 1508.9(a)(1). If impacts are likely to be significant, however, an EIS is

 then required.

        226.      NEPA requires federal agencies to conduct environmental analysis at the “earliest

 possible time,” fully considering and publicly disclosing the environmental consequences of an

 agency action and alternatives before proceeding with the action. 42 U.S.C. § 4332(C); 40 C.F.R.

 §§ 1501.2, 1502.5 (1978). Moreover, the TVA Board of Directors conditioned its approval of the

 so-called long-term agreements “upon satisfactory completion of any required environmental

 reviews.” In spite of those clear requirements, TVA chose to disregard the requirements of NEPA

 completely, and it began entering into Never-ending Contracts with local distributors almost

 immediately after receiving the Board’s conditional approval.

        227.      TVA violated NEPA, 42 U.S.C. § 4332(C), by failing to prepare an EA or EIS

 before it adopted and implemented Never-ending Contracts.

        228.      TVA’s system-wide adoption and implementation of Never-ending Contracts is a

 major “federal action” under NEPA. See 40 C.F.R. § 1508.18(b)(3) (1978) (listing examples of

 agency actions, including “[a]doption of programs, such as a group of concerted actions to

 implement a specific policy or plan”).

        229.      TVA’s Never-ending Contracts are likely to have significant environmental

 impacts. The long-term agreements will likely affect the quality of the air, water, wildlife, public

 health, and economic wellbeing in TVA’s seven-state, 80,000-square mile region in perpetuity.

        230.      The Never-ending Contracts commit TVA and local distributors to binding legal

 instruments with everlasting consequences, and they will shape the nature and scope of the load


                                                 54
Case 2:20-cv-02615-TLP-atc Document 17 Filed 11/05/20 Page 55 of 63                PageID 1253




 requirements placed upon the TVA energy grid indefinitely.

        231.    The Never-ending Contracts insulate TVA from market forces and competitive

 pressures, thereby hindering the growth of renewable energy and distributed energy resources in

 the Tennessee Valley. The Never-ending Contracts effectively insulate TVA from competition at a

 time when local distributors, residents, and commercial and industrial customers are demanding

 more renewable and distributed energy. Insulation from competitive market forces will forever

 constrain the development of renewable energy in the TVA region, resulting in greater emissions

 of greenhouse gases and other pollutants.

        232.    TVA’s extended and increased reliance on coal and gas-fired power plants, which

 must be operated with millions of gallons of water, will have lasting and harmful consequences

 for the Valley’s aquifers and surface water resources.

        233.    The Never-ending Contract program is likely to result in increased electricity

 demand relative to the load loss projected by TVA management as justification for the Never-

 ending Contract program, while constraining TVA’s and local distributors’ investments in solar

 and distributed energy resources, further exacerbating TVA’s greenhouse gas emissions, other

 pollution, and water consumption.

        234.    The Never-ending Contracts also have harmful cumulative impacts when added to

 TVA’s previous pattern and practice of disfavoring the development of DER and renewable solar

 power generation. For example, in 2018 TVA adopted a rate structure change that discourages

 distributed energy and energy efficiency. In 2019, TVA terminated its Green Power Providers

 program, a rooftop solar program that compensated customers who generate their own solar

 power for the value they provide to the grid and to the Valley. In fact, TVA’s 2019 Integrated

 Resource Plan expressly acknowledges that TVA has “reduced” energy efficiency incentives.


                                                 55
Case 2:20-cv-02615-TLP-atc Document 17 Filed 11/05/20 Page 56 of 63                      PageID 1254




        235.    Adoption of the Never-ending Contract as the standard agreement across the TVA

 region sets a dramatic and game-changing precedent in the Tennessee Valley energy market. The

 long-term agreement has proven highly controversial as multiple local distributors, including

 some of the region’s largest, explore whether to terminate their relationships with TVA.

        236.    By signing Never-ending Contracts, TVA irretrievably committed its resources to

 servicing local distributors under the confines of those perpetual legal instruments.

        237.    By adopting and implementing the Never-ending Contracts without conducting

 NEPA environmental review, TVA harmed the interests of Conservation Groups and their

 members and directly injured them. TVA prevented Conservation Groups and their members

 from receiving required disclosures and analysis about the human and environmental impacts of

 TVA’s planned course of action and a range of alternatives to that action. TVA prevented

 Conservation Groups and their members from commenting upon, participating in, and

 influencing TVA’s planned course of action before TVA irretrievably committed resources to the

 program. TVA prevented the Conservation Groups from undertaking their core advocacy

 missions by failing to allow them to arm themselves with facts and analysis that should be

 contained in legally required NEPA disclosures. As a result, TVA prevented Conservation Groups

 and their members from effectively advocating to local distributors that they should eschew the

 Never-ending Contracts. Likewise, TVA prevented Conservation Groups from effectively

 pushing back against the Never-ending Contract program on behalf of Conservation Groups’

 individual members, thereby inhibiting Conservation Groups’ ability to protect the interests of

 their individual members.

        238.    TVA’s failure to undertake required NEPA review before adopting and

 implementing the Never-ending Contracts was “arbitrary, capricious, an abuse of discretion, or


                                                 56
Case 2:20-cv-02615-TLP-atc Document 17 Filed 11/05/20 Page 57 of 63                     PageID 1255




 otherwise not in accordance with law.” 5 U.S.C. § 706(2)(A). Accordingly, the Never-ending

 Contracts must be held unlawful and set aside as required by Section 706(2) of the APA.

 5 U.S.C. § 706(2).

        239.    TVA’s failure to undertake required NEPA review before adopting and

 implementing the Forever Contracts occurred “without observance of procedure required by

 law.” 5 U.S.C. § 706(2)(D). Accordingly, the Never-ending Contracts must be held unlawful and

 set aside as required by Section 706(2) of the APA. 5 U.S.C. § 706(2).

        240.    TVA’s failure to undertake required environmental reviews as mandated by the

 TVA Board of Directors’ August 22, 2019 conditional approval of the Never-ending Contracts

 was “arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law.”

 5 U.S.C. § 706(2)(A). Accordingly, the Never-ending Contracts must be held unlawful and set

 aside as required by Section 706(2) of the APA. 5 U.S.C. § 706(2).


           Claim Two – TVA Violated the TVA Act and the APA by Entering into
                                Perpetual Agreements

        241.    All allegations stated above are incorporated herein by reference.

        242.    The TVA Act authorizes TVA to enter into agreements for the sale of electric

 power “for a term not exceeding twenty years.” 16 U.S.C. § 831i (emphasis added).

        243.    The TVA Act does not authorize TVA to enter into agreements for the sale of

 electric power that exceed twenty years.

        244.    The TVA Act does not authorize TVA to enter into agreements for the sale of

 electric power that never expire with the passage of time.

        245.    Although the purported initial term of TVA’s Never-ending Contracts is twenty

 (20) years, that contract term extends itself automatically each year so that contract never expires

 with the passage of time.
                                                 57
Case 2:20-cv-02615-TLP-atc Document 17 Filed 11/05/20 Page 58 of 63                      PageID 1256




        246.    The punitive notice and termination provisions contained in TVA’s Never-ending

 Contracts have the practical effect of preventing local distributors from terminating the

 agreements once signed. The Never-ending Contracts provide that, if a local distributor wants to

 terminate its agreement with TVA, it must provide TVA with twenty (20) years’ advance written

 notice of termination. In such event, TVA will have no obligation to make or complete any

 additions to or changes in any transformers or transmission lines that service the terminating

 distributor during the twenty-year termination period. Further, distributors will lose the 3.1%

 Wholesale Credit, incurring higher rates and placing them at a competitive disadvantage relative

 to non-terminating distributors.

        247.    TVA enjoys complete monopoly power throughout its service area. TVA is fully

 aware that the inability of a local distributor to foresee the future over a span of two decades will

 always prevent a local distributor from providing a twenty-year notice of termination of a Never-

 ending Contract.

        248.    By entering into Never-ending Contracts that exceed the TVA Act’s statutory limit

 of twenty (20) years, TVA harmed the interests of the Conservation Groups and their members

 and directly injured them.

        249.    Before TVA implemented the Never-ending Contract program, the weighted

 average length of the termination notice required under TVA’s then existing wholesale power

 contracts with local distributors was less than seven years.

        250.    In addition to lasting forever, the subject agreements contain restrictive caps of

 three to five percent on the amount of power that local distributors can procure locally from

 clean energy sources such as solar or other distributed energy resources. Moreover, those

 contracts are exclusive, meaning that local distributors are forbidden from selling or supplying


                                                  58
Case 2:20-cv-02615-TLP-atc Document 17 Filed 11/05/20 Page 59 of 63                   PageID 1257




 power outside the confines of the contract.

        251.    By entering into perpetual agreements that threaten to permanently hobble the

 development of clean energy resources such as solar and wind, TVA prevents Conservation

 Groups from achieving their common organizational missions of promoting the expansion of

 clean, renewable energy in the Tennessee Valley.

        252.    By entering into perpetual energy contracts, TVA prevents the Plaintiff Protect

 Our Aquifer from periodically advocating to local distributors that the distributors should search

 for cleaner renewable power not controlled by TVA, thereby reducing the impacts of TVA power

 generation on the Memphis Sand Aquifer and other Tennessee water resources. By cementing

 TVA’s reliance of fossil fuels and permanently insulating TVA from competitive market forces at

 play in the broader energy market, Never-ending Contracts permanently hamper the ability of

 Protect Our Aquifer to influence TVA’s future power generation and use of water resources.

 Perpetual contracts prevent Plaintiff Protect Our Aquifer from periodically advocating to TVA

 and local distributors to adopt or amend their power supply contracts to increase renewable

 power, thereby protecting local and state-wide water resources. The Never-ending Contracts also

 deprive supporters of Protect Our Aquifer of opportunities to purchase cleaner, less drinking

 water-dependent, cheaper renewable energy.

        253.    By entering into perpetual energy contracts, TVA prevents the Plaintiff Energy

 Alabama from periodically advocating to local distributors in northern Alabama that those

 distributors should search for cleaner renewable power not controlled by TVA. Similarly, the

 perpetual contracts prevent Energy Alabama from periodically advocating to TVA and local

 distributors to adopt or amend and implement contracts that promote distributed and renewable

 energy. TVA’s perpetual agreements directly interfere with Energy Alabama’s central mission of


                                                59
Case 2:20-cv-02615-TLP-atc Document 17 Filed 11/05/20 Page 60 of 63                  PageID 1258




 promoting the adoption of clean, sustainable energy in Alabama. The Never-ending Contracts

 harm the economic interests of members of Energy Alabama who own rooftop solar photovoltaic

 systems by constraining the market for the electricity they generate, which diminish the value of

 their investments in solar systems and could in turn decrease the property value of their homes.

 The Never-ending Contracts also harm members of Energy Alabama who are ratepayers of

 municipal utilities and membership cooperatives served by TVA by forcing them to pay higher

 electric bills for a dirtier mix of power.

         254.    By entering into perpetual energy contracts, TVA prevents the Plaintiff

 Appalachian Voices from periodically advocating to rural electric cooperatives and other local

 power distributors that they should increase their use of cleaner renewable power not controlled

 by TVA. TVA’s perpetual agreements also prevent Appalachian Voices and its members from

 periodically encouraging member-owned electric cooperatives to negotiate for more favorable

 contract terms with TVA. By tying the hands of electric cooperatives in perpetuity, TVA

 undercuts completely Appalachian Voices’ central mission of democratizing decision-making

 processes employed by member owned electric cooperatives. The perpetual contracts prevent

 Appalachian Voices from periodically advocating to TVA and member-owned electric

 cooperatives to adopt and implement contracts that promote local control and distributed and

 renewable energy. By cementing TVA’s reliance on fossil fuels and permanently insulating TVA

 from competitive market forces at play in the broader energy market, Never-ending Contracts

 permanently hamper the ability of Appalachian Voices to influence TVA’s future power

 generation decisions. The Never-ending Contracts harm the economic interests of members of

 Appalachian Voices who own rooftop solar photovoltaic systems by constraining the market for

 the electricity they generate, which could in turn affect the property value of their homes. The


                                                60
Case 2:20-cv-02615-TLP-atc Document 17 Filed 11/05/20 Page 61 of 63                    PageID 1259




 Never-ending Contracts harm members of Appalachian Voices who are ratepayers of municipal

 utilities and membership cooperatives served by TVA by forcing them to pay higher electric bills

 for a dirtier mix of power. The Never-ending Contracts also deprive members of Appalachian

 Voices of opportunities to purchase cleaner, cheaper renewable energy.

        255.    TVA’s adoption and implementation of perpetual energy contracts in violation of

 Section 831i of the TVA Act contravenes the APA’s prohibition against agency action “in excess

 of statutory jurisdiction, authority or limitations.” 5 U.S.C. § 706(2)(C). Accordingly, the Never-

 ending Contracts must be held unlawful and set aside as required by Section 706(2) of the APA.

 5 U.S.C. § 706(2).

        256.    TVA’s adoption and implementation of perpetual energy contracts in violation of

 Section 831i of the TVA Act was “arbitrary, capricious, an abuse of discretion, or otherwise not

 in accordance with law.” 5 U.S.C. § 706(2)(A). Accordingly, the Never-ending Contracts must

 be held unlawful and set aside as required by Section 706(2) of the APA. 5 U.S.C. § 706(2).


                                     PRAYER FOR RELIEF

        WHEREFORE, based upon all the allegations contained in the foregoing paragraphs, the

 Plaintiff Conservation Groups respectfully request the following relief:

        a) a judicial declaration that TVA’s use of the above described Never-ending Contracts,

            without preparing an Environmental Impact Statement or conducting other

            environmental review, violates the National Environmental Policy Act, 42 U.S.C.

            § 4332(C);

        b) a judicial declaration that TVA exceeded its statutory authority by entering into

            perpetual energy contracts in violation of Section 831i of the TVA Act, 16 U.S.C.

            § 831i;
                                                 61
Case 2:20-cv-02615-TLP-atc Document 17 Filed 11/05/20 Page 62 of 63                 PageID 1260




       c) a finding under the Administrative Procedures Act that TVA’s conduct as described

          above was “arbitrary, capricious, an abuse of discretion, or otherwise not in

          accordance with law,” 5 U.S.C. § 706(2)(A);

       d) a finding under the Administrative Procedures Act that TVA’s conduct as described

          above was “in excess of statutory jurisdiction, authority, or limitations,” 5 U.S.C.

          § 706(2)(C);

       e) a finding under the Administrative Procedures Act that TVA’s conduct as described

          above was “without observance of procedure required by law,” 5 U.S.C. § 706(2)(D);

       f) a judgment setting aside and vacating the Never-ending Contracts described above

          pursuant to Section 706(2) of the Administrative Procedures Act, 5 U.S.C. § 706(2);

       g) a judgment declaring that Section 1 of the Never-ending Contracts described above is

          unenforceable because it violates Section 831i of the TVA Act, 16 U.S.C. § 831i;

       h) in accordance with Section 7 (SEVERABILITY) of the Never-ending Contracts, a

          judgment replacing Section 1 of the contracts with a substitute provision that

          complies with Section 831i of the TVA Act, 16 U.S.C. § 831i;

       i) an injunction against TVA entering into additional perpetual energy contracts;

       j) an injunction requiring TVA to comply with the terms of the National Environmental

          Policy Act, 42 U.S.C. § 4332(C), before implementing system-wide energy contract

          programs that significantly affect the environment;

       k) an award of attorney fees and all recoverable costs pursuant to 28 U.S.C. § 2412(d);

          and/or

       l) such other relief as this Court deems just and equitable.


                                               62
Case 2:20-cv-02615-TLP-atc Document 17 Filed 11/05/20 Page 63 of 63        PageID 1261




                                        Respectfully submitted,

 DATE: November 5, 2020                     s/George Nolan
                                            George Nolan, BPR#014974
 Attorneys for Protect Our Aquifer, Alabama Amanda Garcia, BPR#033773
 Center for Sustainable Energy (dba Energy O. W. “Trey” Bussey, BPR#037814
 Alabama), and Appalachian Voices           Chelsea Bowling, BPR#037812
                                            Southern Environmental Law Center
                                            1033 Demonbreun Street, Suite 205
                                            Nashville, TN 37203
                                            Telephone: (615) 921-9470
                                            Facsimile: (615) 921-8011
                                            gnolan@selctn.org
                                            agarcia@selctn.org
                                            tbussey@selctn.org
                                            cbowling@selctn.org




                                          63
